Exhibit 10.8
BASIC AGREEMENT
BETWEEN
Warner Electric, LLC
and
United Steelworkers
and
Local Union No. 3245
For Contract Years
February 1, 2009 through March 28, 2010

 

 



--------------------------------------------------------------------------------



 



WARNER ELECTRIC BRAKE SAFETY POLICY

•   Safety is our first priority. Safety concerns must be managed before other
business concerns can be successfully accomplished.

•   Working safely is a condition of employment. All employees are required to
work safely and follow all safety rules and regulations.

•   No job is so important that it cannot be done safely. Safety precautions
must be taken before and during any job.

•   All injuries can be prevented. With management taking responsibility to
ensure a safe environment and all of us working safely, this is a realistic
goal.

•   Every employee is responsible for preventing injuries. When we all work
safely, act safely, and report any unsafe condition, we are doing our part to
prevent injuries.

•   Training employees to work safely is essential. For every employee to be
responsible for safety, he/she must know what safe conditions, acts, and
operations are. To achieve that level of understanding, appropriate training
will be given.

•   All operating exposures can be safeguarded. To ensure safe working
conditions, all areas or points that are dangerous and cannot be practically
eliminated, will be safeguarded by way of safety devices, warnings, guards,
personal protective equipment or other appropriate means.

 

2



--------------------------------------------------------------------------------



 



INDEX

                      Article   Paragraph   Page    
 
                I  
Intent, Purpose and Scope of Agreement
    2       6   II  
Recognition
    6       6   III  
Hours of Work
    17       8   IV  
Overtime and Allowed Time
    21       8      
Holidays
    26       9      
Overtime Distribution
    30       10      
Call-In/Report-In Pay
    34       10      
Bereavement Pay
    35       11   V  
Vacations
    36       11   VI  
Seniority
    48       14      
General
    48       14      
Rule for Applying Seniority
    49       14      
Seniority Defined
    50       14      
Transfer of Seniority
    51       15      
Decrease in Forces
    54       15      
Recall to Occur As Follows
    62       17      
Loss of Seniority
    63       18      
Probationary Period
    64       18      
Information to the Union
    65       19      
Shift/Job Transfers
    66       19      
Temporary Transfer
    69       20      
Job Posting
    70       20   VII  
Military Service
    76       21   VIII  
Leave of Absence
    77       21      
Jury Service
    82       22   IX  
Adjustment of Grievances
    83       22      
To File a Grievance
    87       23      
Suspension
    103       25   X  
Bulletin Boards
    105       25   XI  
Wages/Job Descriptions/Evaluations
    107       26      
Temporary Transfer Rate
    117       27      
Shift Differential
    118       27   XII  
Cost-of-Living
    122       28   XIII  
Safety and Health
    132       30   XIV  
Insurances and Pensions
    142       31   XV  
Severance Allowance
    145       32   XVI  
Termination, Expiration and Scope
    155       33   XVII  
Compliance with Law
    156       33      
Appendix A – Classification by Pay Rate
            37      
– Addendum
            39      
Appendix B – Rate Retention Groups
            41      
Appendix C – Overtime Distribution Agreement
            41      
Appendix D – Overtime Groups
            44      
Productivity Incentive
            44  

 

3



--------------------------------------------------------------------------------



 



                      Article   Paragraph   Page    
 
                   
Enrollment Dates
            45      
401K Program
            45      
Appendix E – Insurances
            45      
Insurance Agreement
            47      
Definitions
    1       47      
Program of Insurance Benefits
    2       47      
Medical Plan
    3       48      
Dental Plan
    4       50      
Hearing Aids
    5       50      
Life Insurance
    6       50      
Cost of Benefits
    7       51      
Participation by Employees
    8       51      
Requirement of Law
    9       52      
Additional and Alternate Benefits
    10       52      
Administration of the Program
    11       52      
Administration of Sickness and Accident Ben
    12       52      
Life Insurance for Disability Retirees
    13       53      
Benefit Continuation Clause for Early Retirement Window
            53      
Retirement Options 1 & 2
            54      
Extension of Benefits
    14       54      
Extent of Company Obligations
    15       55      
Insurance Reports
    16       55      
Term of Agreement
            56  

 

4



--------------------------------------------------------------------------------



 



NOTICE TO ALL EMPLOYEES
WHEN UNABLE TO
REPORT FOR WORK
CALL
(815) 389-4300
OR YOUR SUPERVISOR’S
DIRECT PHONE NUMBER.
THIS WILL ENABLE THE
COMPANY TO ACCURATELY
MAINTAIN YOUR
ATTENDANCE RECORD
 
TO LEAVE AN EMERGENCY MESSAGE
CALL
(815) 389-7777
LEAVE YOUR NAME, TELEPHONE #,
AND MESSAGE AND HANG UP.
YOUR EMERGENCY MESSAGE WILL BE
RESPONDED TO

 

5



--------------------------------------------------------------------------------



 



AGREEMENT
1. This Agreement is made and entered into February 1, 2009 by and between
WARNER ELECTRIC, LLC, or its successors or assigns, (hereinafter referred to as
the “COMPANY”) and the UNITED STEELWORKERS (hereinafter referred to as the
“UNION”) on behalf of itself and Local Union No. 3245. The Company will furnish
each present or new employee with a copy of this Agreement.
ARTICLE I
Intent, Purpose and Scope of Agreement
2. It is the intent and purpose of this Agreement to set forth herein the basic
rules covering rates of pay, hours of work, and conditions of employment to be
observed by the parties hereto. It is further understood and agreed that this
Agreement together with any written appendices, supplements or letters of
understanding hereto contains all understandings between the Company and the
Union. This Agreement cannot be modified or amended except in writing signed by
the Company and the Union. No individual shall have any right to modify, amend
or revoke this Agreement.
3. This Agreement relates to the South Beloit plant of the Company located at
449 Gardner Street, South Beloit, Illinois.
4. The Company and Union will apply the provisions of this Agreement to all
employees, without discrimination as to age (as provided in appropriate laws),
sex, color, national origin, race, disability or religion.
5. COOPERATION – The Union, the Company and all employees covered by this
Agreement mutually agree to make every reasonable effort to maintain and improve
the skill, efficiency, ability, and production of all employees, the quality of
products, the methods and facilities of production, and to eliminate accidents,
waste, conserve material and supplies and improve quality of workmanship.
ARTICLE II
Recognition
6. The Company hereby recognizes the Union as the exclusive bargaining agent for
all its production, maintenance, and service employees, excluding Sales Persons,
Service Manager, Assistant Service Manager, Service School Instructors, office
and plant clerical employees, technical employees, timekeepers, Industrial
Engineering Department employees, security personnel, plant superintendents,
assistant superintendents, supervisors, assistant supervisors, and other
supervisory employees with authority to hire, promote, discharge, discipline or
otherwise effect changes in the status of the employees, or effectively
recommend such action, in all those matters specifically provided for herein
pertaining to wages, hours, and working conditions.
7. The Union hereby recognizes that the Management of the plant and the
direction of the working forces including the right to direct, plan, and control
plant operations, and establish and change production schedules, the right to
hire, promote, demote, transfer, suspend or discharge employees for proper
cause, or to relieve employees because of lack of work or for other legitimate
reasons, subject to the provisions of this Agreement, or the right to introduce
new and improved methods or facilities, or to change existing production methods
or facilities, and to manage the properties, is vested in the Company.

 

6



--------------------------------------------------------------------------------



 



8. No employee shall engage in any activity not authorized by the Company, which
shall interfere with production. This section shall not restrict the legitimate
activities of the Shop Committee members pursuant to Article IX, Par. 98, Safety
Committee members pursuant to Article XIII Par. 136, and the members of the Job
Evaluation Committee, Worker’s Compensation Committee, Civil Rights Committee,
Group Insurance Committee, Pension Committee, Women of Steel and Apprenticeship
Committee as authorized by the appropriate Company representatives.
9. Any employee who is a member of the Union in good standing on the effective
date of this Agreement shall, as a condition of employment, maintain membership
in the Union to the extent of paying the periodic membership dues uniformly
required of all Union members.
10. Any employee who, on the effective date of this Agreement, is not a member
of the Union and any employee thereafter hired, shall, as a condition of
employment, starting thirty (30) days after the effective date of this
Agreement, or thirty (30) days following the beginning of their employment,
whichever is the later, acquire and maintain membership in the Union to the
extent provided in Paragraph 9 above.
11. The Union agrees that it will make membership in the Union available to all
employees covered by this Agreement on the same terms and conditions as are
generally applicable to other members of the Union. At the instance of the
Company, termination of Union membership for reasons other than the failure of
the employee to tender the dues, assessments and initiation fees specified in
this Agreement, may be submitted to an impartial arbitrator under the grievance
procedure of the Agreement for determination only as to whether such termination
conforms to the Constitution of the United Steelworkers.
12. On receipt of a voluntary written assignment authorizing such deduction from
the employee on whose account such deductions are made, the Company shall deduct
union dues, initiation fee, and assessments in accordance with the Constitution
of the United Steelworkers, as certified to the Company by the International
Treasurer of the Union. The Company shall deduct Union dues on a weekly basis,
based on the employee’s earnings from that week. Any sum deducted by the Company
pursuant to this Paragraph shall be remitted promptly by it to the International
Treasurer of the Union.
13. Should the International Treasurer of the Union certify to the Company in
writing that changes in dues or initiation fees have been duly adopted by the
United Steelworkers, during the term of this Agreement, the Company shall deduct
the changed dues or initiation fees have duly adopted by the United
Steelworkers, during the term of this Agreement, the Company shall deduct the
changed dues or initiation fees in the manner provided in Par. 12.
14. The Union shall indemnify and hold the Company harmless against all suits,
claims, demands and liabilities that shall arise out of or by reason of any
action that shall be taken by the Company for the purpose of complying with
these foregoing provisions or in the reliance on any list or certificate which
shall have been furnished by the Company under these provisions.
15. During the life of this Agreement, the Union agrees that there will be no
strikes, stoppages, or slowdowns; the Company agrees that there shall be no
lockouts. Both parties promise and agree that they shall, in an endeavor to
prevent such events from taking place, charge their representatives, committees,
and agents with full responsibility for the performance of each and every
promise and undertaking herein contained. No meetings of the Union’s membership
shall be scheduled during regular working hours without mutual agreement of the
parties in writing.

 

7



--------------------------------------------------------------------------------



 



16. Except during an emergency, employees excluded from the provisions of this
agreement shall not perform production or maintenance work. Instruction,
engineering analysis, continuous improvement team activities, assistance in
debugging machinery, product demonstrations, lab work, carrying test and/or
sample parts, and safety and ergonomic evaluations do not constitute production
or maintenance work.
ARTICLE III
Hours of Work
17. This Article defines the normal hours of work and shall not be construed as
a guarantee of hours of work per day or per week. This Article shall not be
considered as any basis for the calculation or payment of overtime, which is
covered solely by Article IV, “Overtime.”
18. The normal workday shall be eight (8) hours per day, Monday through Friday.

           
 
  Hours of work:      
 
         
 
  First Shift:   7:00 a.m. to 3:00 p.m.  
 
  Second Shift:   3:00 p.m. to 11:00 p.m.  
 
  Third Shift:   11:00 p.m. to 7:00 a.m.  

19. Rest periods shall be provided and taken as follows:

                 
 
  First Shift   9:30 a.m. to 9:45 a.m.   -   15 minutes
 
      12:30 p.m. to 12:40 p.m.   -   10 minutes
 
               
 
  Second Shift:   5:30 p.m. to 5:45 p.m.   -   15 minutes
 
      9:00 p.m. to 9:10 p.m.   -   10 minutes
 
               
 
  Third Shift:   1:30 a.m. to 1:45 a.m.   -   15 minutes
 
      4:30 a.m. to 4:40 a.m.   -   10 minutes

On regular six (6) hour shifts on Saturday and Sunday, rest periods shall be
provided and taken as follows:
All Shifts: Three (3) hours into the six (6) hour shift. -15 minutes
except that rest periods shall be staggered by the Company where necessary to
insure continuous production operations. Relief personnel will be assigned to
the continuous production operation to provide the relief period for the
operator.
20. The normal work pattern shall be five (5) consecutive workdays beginning at
12:01 a.m. Monday of each week, or at the time on Monday at which the employee
begins work. Seven (7) consecutive days beginning at 12:01 a.m. Monday shall
constitute a payroll week.
ARTICLE IV
Overtime and Allowed Time
21. This Article provides the basis for the calculation of, and payment for,
overtime and shall not be construed as a guarantee of hours of work per day or
per week, or a guarantee of days of work per week.

 

8



--------------------------------------------------------------------------------



 



The payroll week shall consist of seven (7) consecutive days commencing at
12:01 a.m. Monday for the purpose of computing the pay of employees.
22. Time and one-half shall be paid for hours worked in excess of forty
(40) hours in a payroll week; all contractual paid time and union time, shall
for purposes of this provision, be treated as time paid.
23. Double time shall be paid for all hours worked on Sunday.
24. In all instances of premium pay for work on a day as such, the employee’s
entire shift shall be considered as having been worked on the day on which their
shift is regularly scheduled to commence, except if the employee’s first regular
shift of the work week begins between 10:00 p.m. and 12:00 midnight on Sunday,
during such week, each shift shall be considered as having been worked on the
day their shift is scheduled to end.
25. Work performed by employees on their floating holiday, or on a Holiday, will
be on a voluntary basis, and will be paid at double time plus holiday pay. The
scheduling of floating holidays during the Christmas period will be at the
employee’s discretion.
26. Holidays
Contract Year 2009
April 10 — Good Friday (Friday)
May 25 — Memorial Day (Monday)
July 4 — Independence Day (Saturday) Celebrated Friday, July 3
September 7 — Labor Day (Monday)
November 26 — Thanksgiving (Thursday)
November 27 — Day after Thanksgiving (Friday)
December 24 — Christmas Eve (Thursday)
December 25 — Christmas Day (Friday)
December 31 — New Year’s Eve (Thursday)

Contract Year 2010
January 1 — New Years Day (Friday)
One (floating) holiday to be scheduled in accordance with current vacation
scheduling process and paid as 8 hr. of classification rate as holiday pay for
employees hired on or before May 17, 2006.
27. The regular earned hourly rate shall be the average straight time hourly
earnings for the day on which the overtime was worked. The “average straight
time hourly earnings” shall be the employee’s total straight time hourly
earnings for the day, divided by the actual hours worked for the day (including
any hours paid for under a guarantee of hours). Overtime rates as outlined above
shall be paid the employees for such hours worked in the following manner:
(A) Time and one-half shall be one and one-half times the regular earned hourly
rate of the employee.

 

9



--------------------------------------------------------------------------------



 



(B) Double time shall be twice the regular earned hourly rate of the employee.
28. The overtime and/or the premium payments provided for in this Article shall
not be duplicated for the same hours worked and to the extent that hours are
compensated for at overtime or premium rates under one provision, they shall not
be counted as hours worked in determining overtime or premium pay under the same
or any other provisions.
29. When two or more rules are applicable, the one more favorable to the
employee will apply, but nothing contained herein shall be construed to require
or permit the pyramiding of premium and/or overtime rates.
30. Both parties agree that overtime shall be worked when necessary to permit
the proper operation of the Company. Overtime will be distributed among
employees in the overtime distribution groups identified in Appendix D, which
groups may be changed from time to time in recognition of new or revised job
classification and new or revised cost centers, subject to the grievance
procedure.
31. Holidays defined in Par. 26 of this Article will be paid for at the
employee’s classification rate and the Cost-of-Living adjustment if not worked.
32. During the term of this Agreement the days (defined above) will be paid
holidays. To qualify for holiday pay, an employee must have completed the first
thirty (30) calendar days of their probationary period and must have worked
their assigned shift on their last scheduled workday before the holiday (which
may not be mandated to exceed 8 hours) and their assigned shift on their first
scheduled workday following the holiday. In cases of holidays which are observed
on Friday or Monday, neither the adjoining Saturday nor the adjoining Sunday
shall be considered as a “scheduled work day before” nor a “scheduled work day
after” the holiday for purposes of qualifying for holiday pay, and work on such
Saturday or Sunday shall be voluntary except that concerted refusal of such
overtime work and failure to work by an employee who had agreed to work shall be
disciplinable offenses. If an employee desires to be absent from work the
scheduled work day before or after a holiday, they must give reasonable notice
prior to the holiday; provided, however, if they are absent from work the
scheduled work day before or after a holiday due to circumstances beyond their
control, they will not be disqualified from receiving unworked holiday pay.
Otherwise eligible employees on disability leaves of absence are eligible for
holiday pay up to and including one consecutive year of such leave(s) provided,
however, that otherwise eligible employees hired on or after January 28, 1984 on
disability leaves of absence shall be eligible for holiday pay up to and
including thirty (30) consecutive days following the commencement of such
leave(s).
33. The classification rate shall be that of the payroll week in which the
holiday falls. If an employee is absent and does not have wages earned during
the holiday week, then the classification rate to be used shall be that of the
last payroll week the employee worked prior to the holiday week.
34. Employees who report for regular work, (unless notified not to do so,
including announcements by local news media) or who are called back to work
after punching out and leaving the plant, shall be given either a minimum of
four (4) hours’ work or pay at the applicable contract rate (with applicable
premiums, if any) for the current payroll period, (provided, that if the
employee refuses an assignment of work which they are qualified to do, they
shall receive no pay). The provisions of this Paragraph shall not apply in cases
of strikes, work stoppages, in connection with labor disputes, failure of
utilities beyond the control of the Company, or any acts of God which interfere
with work being provided or an outside cause which prevents access, egress or
occupancy to the extent that work cannot be provided to the employees.

 

10



--------------------------------------------------------------------------------



 



35. Employees actively at work, defined as person who is on the active payroll,
will be granted three (3) work days off with pay at their classification rate to
attend or make arrangements for the funeral of their spouse, mother, father,
sister, brother (including half-brothers and half-sisters), son, daughter,
grandchild, mother-in-law, father-in-law, or other than a blood-related parent
if it can be demonstrated without a reasonable doubt that the employee’s parent
is other than the blood-related mother or father. Such employee will receive
bereavement pay entitlement for only one mother and one father. Employees
actively at work will be granted three (3) days off with pay at their
classification rate to attend or make arrangements for the funeral of their
brother-in-law or sister-in-law (defined as the brother(s) and/or sister(s) of
the employee’s spouse, and the spouse(s) of the employee’s brother(s) and/or
sister(s). The in-law relationship ceases to exist when the marriage, which
created the relationship, is terminated by divorce, annulment, legal separation
or death followed by remarriage. Employees actively at work will be granted one
(1) day off with pay at their classification rate to attend or make arrangements
for the funeral of the employee and spouse’s grandmother or grandfather. An
employee who has not previously been granted work days off with pay for the
funeral of his mother or father may notify the Company that he elects, instead,
such pay rights for the funerals of his maternal grandparents or his paternal
grandparents. In the event of such election, the funeral pay rights otherwise
applicable to the designated grandparents shall apply to the employee’s parents.
Should the death occur during any of the employee’s scheduled weeks or days of
vacation, the vacation thus interrupted will be extended by the period of
authorized bereavement. Should the death occur during any of the employee’s
vacation, or a paid holiday, the vacation or holiday thus interrupted will be
extended by the period of authorized bereavement effected.
ARTICLE V
Vacations
36. An employee who has been on the payroll of the Company as of the anniversary
date of their employment, and prior to May 17, 2006 shall retain their current
earned vacation entitlement.
Employees hired on or after May 17, 2006 shall receive the following vacation
with pay:

      Service   Vacation  
1 but less than 3 years
  1 week (5 days)  
3 but less than 10 years
  2 weeks (10 days)  
10 but less than 20 years
  3 weeks (15 days)  
20 and over
  4 weeks (20 days)

Full weeks of vacation are to be taken as full weeks; extra days may be taken
individually.

 

11



--------------------------------------------------------------------------------



 



However, employees with two weeks of vacation or more may take their vacation
time off entitlement in excess of one week as individual days. Two (2) of the
individual days may be taken in (1/2) day increments, subject to the scheduling
rules of Paragraph 38.
Employees on the active payroll of the Company on their 30th year of service
anniversary date shall receive a $100.00 award and on each such anniversary date
thereafter while on the active payroll.
The Company will issue vacation checks under the following guidelines. Full
week(s) vacation checks will be issued on the pay period preceding the start of
vacation. Pay for individual vacation days taken will be included in the
employee’s regular check for the week it was taken. If an employee takes
vacation for all the days in a week when a holiday(s) occurs, except the
holiday(s) themselves, the vacation days will be paid in advance as if it were a
full week and the holiday(s) will be paid in the week after their occurrence.
37. Vacation pay shall be paid for all employees, beginning January 1, 2007, at
their base hourly rate. Base hourly rate to include shift differential.
38. (A) During any calendar year employees shall be permitted to select the time
for vacation subject to (B), (C), (D), (E) and (F) below so far as practicable,
provided the employee gives written notice to the Human Resources Department of
their preference before April 1, and provided that the Company may schedule in a
manner which takes into consideration the operating and maintenance needs of the
plant. Conflicts in requests shall be resolved on the basis of seniority. When
taking single days of vacation, you must notify your supervisor before the end
of your prior shift. Failure to do so will result in an absence. When taking
half (1/2) days vacation you must notify your supervisor before the end of your
prior shift. Failure to do so will result in an absence.
(B) The Company may schedule a vacation shutdown of 1 week’s duration. In years
that the Company schedules a shutdown, notification to employees will be made by
March 15.
Vacation Shutdown

         
Year 2009
  Monday   June 29
 
  Tuesday   June 30
 
  Wednesday   July 1
 
  Thursday   July 2

(C) When a vacation shutdown is scheduled; shutdown work requirements will be
announced at the time the shutdown is announced. Shutdown work requirements will
be filled voluntarily from the top of the seniority list in each classification
required, and if volunteerism does not meet the need, the balance of the
requirements will be met by assignment from the bottom of the seniority list up.
Shutdown work requirements that arise subsequent to March 15 will be filled by
volunteers from the top of the seniority list. Any employees asked to work will
be charged in accordance with Appendix C. Employees not asked to work during the
shutdown period will not be charged for any overtime. If an out of overtime
spread condition occurs because of the overtime worked during the shutdown
period, the Company shall have 30 days to bring the effected employees back into
the 30 hour overtime spread.

 

12



--------------------------------------------------------------------------------



 



(D) Employees who are entitled to vacation and who work during vacation shutdown
will be permitted to request their vacation so far as practicable, and in
consideration of the operating and maintenance needs of the Company, at any
other time of the year. In instances where employee vacation requests conflict
with the Company’s needs, vacations will be scheduled on the basis of seniority.
(E) In order to qualify for the vacation defined in Par. 36, an employee must
have worked not less than seventy (70) percent of the regular days of work
available to them during the twelve (12) months immediately preceding January 1
of any calendar year, except in the case of any employee who completes one
(1) year of service in the calendar year, it shall be twelve (12) months
immediately preceding their anniversary date. It is understood and agreed for
this purpose that the absence from work because of Company layoffs due to lack
of work (not to exceed ten [10] work weeks), occupational accidents, certified
illness, holidays, vacation and union business shall be considered as time
worked for the purpose of computing eligibility for vacation privileges.
(F) An employee may take pay in lieu for any earned vacation, not to exceed five
(5) days in any year. Such scheduling should be handled with the normal April 1
vacation scheduling procedure. Changes after the vacation schedule is
established must be consistent with production needs. Pay in lieu will normally
be included in the vacation check at the time the vacation is taken. This shall
not change the practice of paying for unused vacation at the end of each
calendar year. The Union will be informed of all pay in lieu arrangements. No
employee shall be discriminated against based upon his exercise or nonexercise
of this understanding.
39. In the event of the death of an employee eligible for vacation pay at the
time of their death, such vacation due the employee shall be paid to their
surviving spouse or other legal heir.
40. If any employee is laid off for a period equal to or longer than their
vacation, the employee may designate the equivalent portion of such layoff
period as their vacation with pay.
41. Vacation periods may not be postponed from one year to another and made
accumulative, and will be forfeited unless completed within each calendar year,
but in any event the employee will receive their vacation pay.
42. An employee entering military service who is eligible for vacation in the
year in which they enter and who has not received such vacation shall receive
the vacation pay to which they are entitled under this Article.
43 Any employee returning from military service who is eligible for vacation in
the year in which they return shall receive a vacation subject to the provisions
of this Article, except Par. 38 above, provided it is not in the same year in
which they enter. Their vacation pay will be paid in accordance with
Paragraph 37.
44. In the event an employee has their vacation scheduled immediately upon
beginning work and therefore does not have any hours worked, their vacation pay
is computed by multiplying their rate for the job classification to which they
are assigned by their vacation hours.

 

13



--------------------------------------------------------------------------------



 



45. Vacation Pay for Layoffs. During any calendar year, if an employee is on
layoff through no fault of their own and solely as a result of such layoff they
have not fulfilled the requirements of Par. 38 (A) of this Article, and such an
employee has had earnings in the preceding calendar year, they shall be entitled
to receive vacation pay in accordance with Paragraph 37 as provided in Par. 36
of this Article. Employees who are laid off may elect to receive their vacation
pay at the time of layoff under Paragraph 40 and, in accordance with
Paragraph 40, a corresponding portion of the layoff will be considered as the
employee’s vacation time off at the time of layoff. If the employee does not
elect his vacation pay and time off at the time of layoff and is recalled in the
same calendar year, they will receive their vacation pay in accordance with
Paragraph 46. If the employee does not elect their vacation pay at the time of
layoff and is not recalled during the calendar year, they will be paid any
vacation pay owing at the end of the calendar year.
46. In the event an employee has been on layoff and is recalled to work during
any calendar year, and such an employee has had earnings in the preceding
calendar year, but solely because of such layoff has not fulfilled the
requirements of Par. 38 (A) of this Article, they shall be entitled to vacation
pay as outlined in Par. 45 above. Upon returning to work anytime in the year,
such employee will be eligible to receive their vacation pay upon giving one
week’s notice but vacation time off will be granted (if requested) consistent
with Paragraph 38 of this Article.
47. Any employee who retires will receive whatever vacation with pay they have
accrued and not taken, plus pro-rated vacation time and pay they have accrued
towards his/her next years vacation. Retirees will be paid for all unused and
accrued vacation within two (2) weeks of retiring.
ARTICLE VI
Seniority
48. General. The Company and the Union recognize that promotional opportunity
and job security in the event of promotions, decreases of forces, and rehirings
after layoffs should increase in proportion to length of continuous service, and
that in the administration of this Article, full consideration shall be given
continuous service in such cases. “Continuous service” as referred to herein,
means a period of employment not interrupted by a break sufficient to terminate
the employee’s seniority.
49. Rule for Applying Seniority. In all cases of promotion or increase or
decrease in forces except when a different rule is stated, the following factors
shall be considered; however, only where factors (B) and (C) are relatively
equal shall length of continuous service govern:

  (A)   Length of continuous service;     (B)   Ability to perform the work;    
(C)   Physical fitness.

50. Seniority Defined. Length of continuous service as outlined in this Article
is defined herein as years, months, and days of service with the Company since
the last date of hire. In cases where two or more employees commence work on the
same date, the following method will determine the most senior employee:
Shift 3 = Most Senior
Shift 1 = Senior to employee who started on Shift 2
Shift 2 = Least Senior

 

14



--------------------------------------------------------------------------------



 



In the case of two or more employees starting on the same shift and same date,
at the orientation, between the Union, employees, and the Company, the employees
will draw a card from a deck of cards and the high card will determine the most
senior employee, which determination shall be final and govern all future issues
of relative seniority during their employment with the Company. All affected
employees who have not established permanent seniority shall do so as outlined
by the card drawing provisions of this Article. When seniority is established
the Company will provide to the Union a listing of the employees affected and a
copy to the employee.
51. Transfer of Seniority. Employees transferred from one classification to
another classification, by job bid or promotion shall transfer their seniority
to the new classification after twenty (20) working days on the job to which
they had bid or transferred, provided it is the last classification to which
they have bid or have been promoted. An employee thus transferred shall serve a
trial period of not less than one working day and not more than twenty
(20) working days, which period may be extended by mutual agreement. In cases
covered by the above employees will be allowed to wash themselves out during the
trial period (on the job to which they had bid or been promoted) by giving
notice to the Company not later than the twentieth (20th) day, provided they had
not previously held the classification in the previous two (2) years.
52. Employees who wash themselves out as above specified or who are washed out
by the Company shall be entitled to return to their former job classification
with full seniority. If there have been other personnel moves which have
resulted from their bid or promotion, the employees involved will be returned to
their former job classifications (to the extent that this is necessary in order
to accommodate the washout) with full seniority, and the Company will be
entitled to postpone the reverse moves caused by the washout until all resulting
personnel moves may be accomplished without the necessity of paying premium pay.
53. Employees who are transferred in lieu of layoff will immediately transfer
their seniority to the new classification.
54. Decrease in Forces. When a reduction in force is necessary, forces shall be
reduced in the following manner: (Subject to the exceptions in Article XI, Par.
113).
55. The Company will allow in certain situations for a voluntary layoff to
occur. If this happens, the following guidelines will apply on a seniority
basis:

  a)   The voluntary layoff period will be for a maximum of four (4) weeks. This
time period may be extended when the Company, Union and an employee mutually
agree.     b)   The voluntary layoff option will be made available to those
Employees in the classification whose work assignments are being immediately
affected by the reduction. No employee on voluntary layoff will be allowed to
exercise their seniority in any classification.     c)   When it is determined
that a recall is needed, the person who went out on involuntary layoff would be
recalled prior to a person who volunteered.     d)   If it is determined that
production needs change and all other options have been exhausted, the Company
would have the option to recall a person on voluntary layoff.     e)   Upon
return from voluntary layoff the employee will return to his/her previous
classification and shift.     f)   During a voluntary layoff, a person would
retain their Insurance consistent with the Insurance Agreement in the contract.
    g)   In the event there are insufficient volunteers for a required layoff,
the procedures prescribed in this Article concerning decreases in forces will
apply.

 

15



--------------------------------------------------------------------------------



 



56. (1) Probationary employees will be the first to be displaced from the
classification(s) to be reduced; (2) Next, employees who have not acquired
seniority in the classification as provided in Par. 51 shall be displaced from
the classification(s) to be reduced and shall be returned to the classification
in which they still hold seniority. (Employees who have been transferred into
the classification pursuant to Par. 57 shall be excepted from this group and
shall be considered on the basis of their total seniority as part of the group
considered in sub-paragraph (3) hereof). (3) Next, employees will be displaced
from such classification(s) on the basis of their seniority in the
classification, on the basis of the factors in Par. 49.
57. Employees who are displaced from their regular classification shall be
offered a job opportunity in a vacant job or in a job held by an employee with
less seniority, as follows:
(1) To a job classification for which the employee is fully qualified by
previous classification and satisfactory performance in the job classification
for the Company, or
(2) To a job classification for which the employee qualifies under the factors
set forth in Par. 49, without any training period.
58. Employees displaced in the above process shall be considered on the same
basis as specified in Par. 56 hereof for reduction of forces in a
classification. Such employees who are displaced in this process shall be given
a similar opportunity. Employees who are displaced under the above procedure and
who do not have sufficient seniority and qualification to secure another job
under the above procedure shall be laid off from the Company.
59. In the event of partial or complete shutdown of manufacturing operations
during straight-time hours for the purpose of taking inventory, seniority by
shift shall apply only among employees in the same job classification doing the
same type of work. Employees performing such work will be paid at their
classification rate. During overtime hours for the purpose of taking inventory,
the Appendix “C” Overtime Distribution Agreement shall apply.
60. Employees who have completed their probationary period and who are scheduled
for a layoff for a period exceeding three (3) working days, shall be notified at
least three (3) working days prior to such layoff. The Union shall be notified
as soon as practicable after the Company makes the determination to lay off
employees. In the event an employee is temporarily laid off for a period of not
more than three (3) working days, due to lack of work or other legitimate
causes, the employee with the least continuous service in the classification
affected shall be laid off.
61. Employees may elect layoff instead of exercising their seniority or shift
rights to displace a less senior employee in a different classification. (The
Company will provide the employee and Union with a list of the different
classifications that have less senior employees.) Employees electing layoff
under this Paragraph will only be eligible for recall to their regular assigned
classification or to such other classifications as they designate in writing to
Human Resources at the time of layoff. Such employees shall be notified by
certified mail that their rights are due to expire. Such notice will state that
they must accept the next recall for which they are eligible or terminate their
seniority and all employment rights. In no event shall the employee’s seniority
be extended for a period greater than that specified in Par.63 (E). The
president of the local union shall appoint two (2) committee members to be
present in the Layoff & Recall meeting prior to notice being given to employees
of such Layoff or Recall. Only one (1) of the appointed members may be present
at the meeting with the employees.

 

16



--------------------------------------------------------------------------------



 



62. Recall to occur as follows:

  I.   When increasing the workforce in an area without adding to the overall
plant headcount, both shift preference and recalls, direct and indirect, will be
honored based on seniority. If the position is not filled through this process,
then the position will be posted.     II.   Opening occurs in classification
that has employees on layoff and most senior person on layoff is from the
classification that is being recalled.       A. The person with the most
seniority with the Company shall be recalled by telephone or certified mail.    
  B. The person recalled is expected to advise the Company of their availability
for recall upon contact by telephone, or if unable to be contacted by telephone,
shall have forty-eight (48) hours after sending certified mail to notify the
Company of their availability for work and must report for work not later than
the beginning of their shift on the third working day following the day the
notice to report was sent.       (1) In the event the employee does not accept
recall or fails to report for work, their seniority and all employment rights
will be terminated.     III.   Opening occurs in classification that has
employees on layoff. However, there are more senior employees on layoff from
other classifications.       A. The Company shall recall the most senior person,
regardless of their classification, who is fully qualified to perform the work
of that classification by:

(1) Previous classification and satisfactory performance in the job
classification for the Company, or
(2) Under the factors set forth in Paragraph 49, Article VI of the Basic
Agreement, without any training period.

    B. The person recalled is expected to advise the Company of their
availability for recall upon contact by telephone, or if unable to be contacted
by telephone, shall have forty-eight (48) hours after sending certified mail to
notify the Company of their availability for work and must report for work not
later than the beginning of their shift on the third working day following the
day the notice to report was sent.         In the event the employee does not
accept recall or fails to report for work, their seniority and all employment
rights will be terminated.     IV.   Opening occurs in classification that has
no employees on layoff. However, there are employees on layoff from other
classifications.       A. That job shall be posted in accordance with
Article VI, Par. 70 of the Basic Agreement.       B. After job posting and
selection procedures have occurred, persons on layoff will be recalled to the
job vacancy that would then exist in accordance with Part I and Part II, if
applicable. If Part I and Part II are not applicable, persons will be recalled
in accordance with length of continuous service, physical fitness and ability to
perform the work, without any training period.

 

17



--------------------------------------------------------------------------------



 



      C. The person recalled is expected to advise the Company of their
availability for recall upon contact by telephone, or if unable to be contacted
by telephone, shall have forty-eight (48) hours after sending certified mail to
notify the Company of their availability for work and must report for work not
later than the beginning of their shift on the third working day following the
day the notice to report was sent.

      In the event the employee does not accept recall or fails to report for
work, their seniority and all employment rights will be terminated.        
NOTE: Employee’s recalled from layoff that are unable to return to work due to
medical reasons shall be placed on medical leave of absence provided the
employee accepts the recall.

63. Loss of Seniority. Continuous service as outlined in this Article shall be
broken and employees shall not be considered as having any length of continuous
service or any employment relationship whatsoever with the Company:
(A) If they shall quit;
(B) If they shall have been discharged for proper cause;
(C) If they fail to report for work, or make satisfactory explanation of such
failure within forty-eight (48) hours after notification has been sent to report
for work by certified mail, one copy of such notification being tendered to the
Union Committee. Such notice shall not be sent unless such employee has been
absent and has failed to notify the Company by the middle of the employee’s
shift on the second consecutive working day of the reason for such absence, or;
(D) If they fail to report on schedule following a vacation or an authorized
leave of absence without giving a reasonable excuse (employees who present an
excuse for such absence will be permitted to work after the presentation of the
excuse until such time as the Company decides whether to honor the excuse as an
exception to the rule) or;
(E) If they shall have been absent from the service of the Company for any
reason (except for a leave of absence for military service) for a period of two
(2) years, where such employee has been continuously employed for over ninety
(90) calendar days and not over two (2) years shall be considered as having lost
their seniority and employment relationship if they have been absent from the
service of the Company for a period equal to their length of service with the
Company. Absence due to a compensable disability incurred during the course of
employment shall not break continuous service provided such individual is
returned to work within thirty (30) days after final payment of statutory
compensation for such disability, or after the end of the period used in
calculating a lump sum payment.
64. Probationary Period. A new employee, and others re-employed following a
break in continuous service, as outlined in Par. 63 above, will acquire
seniority after they have completed ninety (90) calendar days of employment,
exclusive of any periods of absence due to medical reasons of five or more
consecutive days, from the date of their employment or re-employment with the
Company. Such employees shall be considered probationary employees until they
have acquired seniority. There shall be no responsibility for the re-employment
of probationary employees if they are laid off or discharged during this period.
Probationary employees may file and process grievances after thirty
(30) calendar days from date of employment or re-employment but may be laid off
or discharged during their probationary period as exclusively determined by
Management.

 

18



--------------------------------------------------------------------------------



 



65. Information to the Union. Every three months the Company shall furnish the
Union with copies of a seniority list and post copies on the bulletin boards of
the Company. Once each month between the quarterly lists, the Company will
furnish the Union one copy of an updated seniority listing. The company will
also continue to provide the union with an updated list of shift preferences and
recalls periodically.
(A) No more than once per month, at the request of the union, the Company will
provide a list of hires, terminations, promotions, transfers and seniority of
bargaining unit employees during the preceding calendar month.
(B) The Company will continue to provide the Union with copies of written leave
of absence forms, written disciplines, names of employees who are to be laid off
or who have been recalled (including the date of notice and the name of the job
classification involved), “employee record change requests” and notices that
appear on Company bulletin boards that pertain to the bargaining unit. The
Company will transmit this information within two (2) weeks after the action is
taken or, in the case of leave of absence, within one (1) week after the form is
completed. Inadvertent failure to transmit the information or failure of the
Union to receive it shall not invalidate the action involved, since the purpose
of this provision is only to keep the Union informed. Errors shall be corrected
when discovered.
66. Shift/Job Transfers. Employees who have completed their probationary period
who desire to change shifts or jobs shall indicate their preference on a form
provided by the Company. When a vacancy occurs in a classification, an employee
performing the same type of work in the classification, with a written
preference form on file, shall be given preference based on their seniority for
transfer where the vacancy exits, subject to the following conditions. To accept
a shift preference the employee must be able to fill the position within seven
(7) calendar days from the shift or job award, unless the employee is on an
approved vacation.
(A) In the event it is not possible to transfer the employee in accordance with
their preference due to there not being an adequately qualified crew on the
shift from which the transfer is to be made, the transfer will be made as
quickly as possible.
(B) The Company shall have the right to train new employees to the
classification on the day shift for a period of not to exceed thirty
(30) working days (except that such period may be extended by agreement of the
parties), and any transfers shall not take place until this training is
completed.
(C) In the event an employee is promoted in a classification, the employee thus
promoted will remain on the same shift and area unless there is a more senior
employee in the classification where the promotion occurs with a preference form
on file. If this should occur the two employees will exchange places.

 

19



--------------------------------------------------------------------------------



 



(D) In the event the Company decides to decrease the number of employees in a
classification on a shift and increase the number of employees in the same
classification on another shift within the same area, the Company will utilize
this Paragraph to achieve the necessary results. If openings exist after all
preferences have been utilized, the least senior employees (being decreased)
will be transferred and shall exercise their seniority rights regardless of
shift or area. All employees (direct or indirect) may utilize their seniority to
bump a less senior employee, and shall not be required to remain within their
classification.
67. Employees granted a preference change under this Paragraph to their first
choice shall not be entitled to a preference change for a period of one hundred
twenty (120) days. Employees granted their second choice will continue to have
their first choice on file unless changed by Paragraph 68.
68. Employees may withdraw or change their written preference at any time.
However, the preference form on file before Wednesday of any work week shall
govern any changes to be effective in the following work week and thereafter
unless changed by subsequent preference form. In the event of a reduction or
recall from layoff in the work force in any department or shift, the Company
will notify the Union of these reductions or recalls at which time the
preferences shall be frozen effective midnight the day immediately preceding
such notice. They shall remain frozen until the displacements resulting from
such reductions or recalls are complete.
69. Temporary Transfer. Vacancies of 45 days or less in a classification shall
be considered as temporary. The Company may fill such temporary vacancies as
follows. Employees farmed into a classification on any one shift will be
considered one occurrence. The Company shall not exceed 45 occurrences in any
individual classification in a 120 day period. Job vacancies in excess of 45
days may also be considered temporary such as the case where the vacancy is due
to an employee being on leave of absence due to occupational accidents and
certified illness.
70. Job Posting. When a vacancy occurs or is expected to occur, (other than a
temporary vacancy), which has not been filled either by promotion, preference
form or recall from layoff, the Company shall, to the greatest degree
practicable, post the job vacancy on bulletin boards throughout the Company for
a period of two (2) working days. Such posting will include the job title, the
location of the job, the pay rate, the shift, and the job description.
71. Non-probationary employees desiring such job shall apply for the job on a
form prescribed by the Company. The employee selected by the Company (such
selection governed by Par. 49 of this Article) shall be given a trial period of
not less than one working day and not more than twenty (20) working days, which
period may be extended by mutual agreement. If it is determined by the Company
that they are not satisfactorily performing the job, or if employees wash
themselves out pursuant to the terms of Article VI, Par. 51, they shall be
returned to their former classification and the Company shall continue to make
selections by seniority from the bidders and again provide a trial period under
the same procedure. If the next employee is washed out by the Company or washes
out pursuant to the terms of Article VI, Par.51, the Company after exhausting
all bidders may recruit from any available source. Upon bidding the job and
being selected, the employee will not be entitled to bid on another permanent
job opening for a period of six (6) months, except in the event the employee is
not on the job they obtained through bidding due to a decrease in forces as set
forth in Par. 54.
72. An employee may withdraw a bid within one (1) working day after bids have
been closed by giving written notice to Human Resources or their supervisor. An
employee withdrawing a bid in a timely manner and/or an employee who is washed
out by the Company during the trial period shall not be subject to a bidding
bar.

 

20



--------------------------------------------------------------------------------



 



73. An eligible bidder shall be placed on their job within ten (10) working days
after their selection. Such ten (10) day period may be extended by mutual
agreement between the Company and Union.
74. A list of successful bidders shall be posted following the week in which the
selections are made. If posted jobs are not filled, and if the vacancy still
exists, the Company shall re-post the position within thirty (30) days.
75. An employee promoted from the bargaining unit may be returned but once by
the Company to the bargaining unit, provided such option is exercised by the
Company not later than six months after such promotion. Upon their return, the
employee will be credited with the amount of accumulated seniority they had as
of the date of their promotion from the bargaining unit, and shall immediately
resume the accumulation of seniority.
ARTICLE VII
Military Service
76. The Company shall accord to each employee who applies for re-employment
after conclusion of military service with the United States such re-employment
rights as they shall be entitled to under then existing statutes. If the
position of such employee has been eliminated, the Company will use every
reasonable effort to provide for the employee employment for which they can
satisfactorily qualify.
ARTICLE VIII
Leave of Absence
77. The Company, in cases where production requirements permit or unusual
circumstances warrant, may grant, at its discretion, a leave of absence upon
written request made in the form prescribed by the Company and upon good cause
being shown for such leave for a definite period of not more than eight
(8) weeks. Additional leave may be granted in writing upon written request where
deemed justified, but in any event, no succession of leaves shall extend beyond
one (1) year; provided that in exceptional cases of extended absence because of
illness or accident a longer leave of absence may be granted at the Company’s
discretion.
78. Up to five (5) employees at any one time (unless otherwise mutually agreed),
as designated by the Union, may request leave from the Company for up to 14
calendar days to serve as a delegate to a union convention or for other official
union business or training. Whenever possible, the Company will be provided at
least thirty days advance notice of any such leave. Notice given less than 30
days in advance of a leave will not be unreasonably denied. There shall be no
deduction from “continuous service” (under this Agreement or the Pension
Agreement) for leaves granted under this Paragraph.
79. Any employee (not exceeding three in number at any one time) selected by the
Union to act as a full-time official representative will be given a leave of
absence by the Company for the duration of such office. There shall be no
deduction from “continuous service” (under this Agreement or the Pension
Agreement) for the first twelve (12) months (accumulative) of leave(s) of
absence granted under this Paragraph. After the first twelve (12) months of
leave(s) of absence under this Paragraph, “continuous service” will be frozen
for the duration of such leave(s).
80. Pregnancy shall be treated the same as any other total or temporary
disability and leave of absence under the terms of this agreement.

 

21



--------------------------------------------------------------------------------



 



81. In the event an employee on leave of absence accepts substitute gainful
employment or self-employment without the prior consent of the Company, their
leave shall automatically be considered cancelled and employment terminated
without recourse, except in the following cases:
(A) As an official representative of the Union, or
(B) In some section of the United States (other than Winnebago County, Illinois,
or Rock County, Wisconsin), where such employee is residing temporarily because
the illness of a member of their immediate family.
82. An employee who is called for jury service shall be excused from work for
the days on which they serve and they shall receive, for each day of such
service on which they otherwise would have worked, the difference between eight
(8) times their classification rate (plus shift premium if applicable) and the
payment they receive for jury service. The employee will present proof of such
service and the amount of pay received therefore. An employee who is subpoenaed
for court appearance and is not the plaintiff or defendant shall be excused from
work for the court appearance and shall be paid for each day lost for which they
otherwise would have worked in the same manner as provided for jury service,
above. The employee will present proof of such appearance and the amount of any
pay received therefore.
ARTICLE IX
Adjustment of Grievances
83. It is agreed that the Union will establish a Shop Committee from employees
in the bargaining unit to meet with representatives of the Management for the
purpose of presenting and participating in the adjustment of grievances, and,
when established, shall furnish the Company with the names of the Committee
members.
84. Such committee shall consist of three (3) members from the day shift and one
(1) member each from the second and third shifts, provided there are at least
ten (10) or more employees for each committee member on the second and third
shifts. An additional committee member will be added at such time, and for as
long as, the bargaining unit exceeds 200 employees. Thereafter, an additional
committee member will be designated for every 100 employees added to the
bargaining unit.
85. The Company shall recognize alternates appointed to fill a vacancy caused by
the vacation or leave of absence of a committee member, and such alternate shall
be allowed to attend regular monthly union meetings if they so request.
86. At such time as the entire committee is absent from the plant due to Labor
Contract negotiations, two (2) alternate committee members per shift affected
may be appointed by the Union and shall be recognized by the Company.
87. Should any difference or dispute arise between the Company and its
employee(s) concerning the meaning and application of the provisions of this
Agreement, (or should the Union contend that the Company has violated its
obligations under the Agreement to the Union, as such) an earnest effort shall
be made to settle the difference orally. This oral effort shall be made by the
aggrieved employee (or in the case of a breach of obligation to the Union, as
such, by a committee member) and/or not to exceed two committee members at the
option of the employee. If the matter is not resolved orally, it shall be taken
up in the following manner:

 

22



--------------------------------------------------------------------------------



 



88. FIRST: In writing to the supervisor involved. A meeting shall be held within
one (1) working day after receipt of the written grievance. The Company will
normally be represented at this meeting by the supervisors involved, provided
that the Company may designate alternate or additional First Step
Representatives in appropriate cases. The Union will be represented by the
grievant and up to two (2) shop committee members. The written grievance shall
be answered by one of the Company First Step Representative within two
(2) working days after the first step meeting. If the answer is not satisfactory
the grievance shall be appealed to the next step by the Union within four
(4) working days of the written answer.
89. SECOND: Second step meetings will be held within (7) calendar days of the
Union’s request unless otherwise mutually agreed. The Company shall make its
written answer within seven (7) working days after the meeting at which the
grievance is discussed. If the answer is not satisfactory, the grievance shall
be appealed to the next step by the Union within ten (10) working days of the
written answer.
90. THIRD: Between an International Representative of the Union, the Local Union
President and/or the two Chairpersons of the Shop Committee and the Managers of
the Company and/or other Company Representatives at a regular or special
meeting. One or more witnesses may be called into the meeting by agreement of
the parties. The Company shall make its written answer within ten (10) working
days after the third step meeting in which the grievance is discussed.
91. FOURTH: If the Union is not satisfied with the third step answer of the
Company, it may, within thirty (30) calendar days of the date of the answer give
notice of its intention to refer the grievance to arbitration. (If the Company
fails to give an answer within the time limit prescribed at Step Three, the
Union may elect to treat the grievance as having been denied and may give notice
of its intent to refer the matter to arbitration.) After such notice is given,
the Company and the Union will attempt to agree upon an impartial arbitrator. If
no agreement is reached within thirty (30) calendar days thereafter the Federal
Mediation and Conciliation Service (FMCS) will thereafter be asked to submit a
panel of seven (7) arbitrators to the parties. The parties shall, upon receipt
of said panel, strike names alternately until one (1) name remains on the panel;
this remaining person shall serve as the impartial arbitrator. The arbitrator
shall have jurisdiction and authority only to interpret, apply, or determine
compliance with the provisions of this agreement insofar as shall be necessary
to the determination of grievances appealed to the arbitrator. The arbitrator
shall not have jurisdiction or authority to add to, detract from or alter in any
way the provisions of this Agreement.
92. Each party shall assume its own expenses in connection with arbitration, and
the fee of the arbitrator shall be paid by the two (2) parties, one-half (1/2)
by each.
93. Grievances reduced to writing shall be dated and signed by the aggrieved
employee(s) or their Shop Committee Member, except that grievances relating to
more than two (2) employees shall be signed by at least two (2) aggrieved
employees and the Shop Committee Member for the area(s) involved. All answers by
the Company and all appeals by the Union shall be in writing, dated and signed
by the Company or Union representative involved.
94. In the event an employee dies, the Union may process on behalf of their
legal heirs any claim they would have had relating to any monies due under the
provisions of this Agreement.

 

23



--------------------------------------------------------------------------------



 



95. Grievances settled shall be signed off by a Shop Committee Member and/or
International Representative.
96. Written grievances and appeals shall be answered by the Company
Representative or their designee within the time limit fixed therein or the
Union may pass the grievance to the next step, except that in Step 2, if the
Company fails to answer within the time limits fixed therein it shall be
considered adjudicated in favor of the employee. Grievances not appealed within
the specified time limits shall not be eligible for further appeal. All time
limits in this Article may be extended with the written consent of the other
party.
97. Meetings between the International Representative of the Union, the Local
Union President and/or the two Chairpersons of the Shop Committee or their
alternates, and Managers of the Company and/or other Company Representatives
provided for in the third step of the grievance procedure, shall be held at
least once each month, prior to the fifteenth (15th) of the month to consider
all grievance appeals submitted during the preceding month. Special meetings
will be arranged on a date and at a time mutually satisfactory in regard to
difficulties which may arise and which need immediate attention.
98. Members of the Shop Committee will be afforded time off at their
classification rate for the purpose of attending meetings with the Company
pursuant to the first three steps of the grievance procedure. A member of the
Shop Committee shall also be allowed time off when necessary at their
classification rate, to aid in the settlement of grievances in the area which
they represent. A committee member on Union activity shall obtain permission
from their supervisor (which shall not be unreasonably denied) and properly
record their absence prior to leaving their work station to conduct these
activities; shall report their presence and their purpose to the supervisor of
the department in which they wish to conduct this activity; and shall report
their return to their supervisor at the conclusion of this activity. Members of
the Shop Committee shall do their utmost to see that their absence from their
work station due to handling of grievances shall be as little as practicable and
shall do their utmost to see that their absence from the work station does not
interfere with production. Company paid time under this section is limited to a
weekly maximum of the sum of seven (7) hours times the number of active
committee members (“the pool”). All time used by the committee members will be
deducted from the pool. Unused hours will not be carried over from week to week.
99. All grievances must be presented promptly and not later than thirty
(30) days after the cause of the grievance arises unless the circumstances of
the case made it impossible for the employee or the Union to know that they had
grounds for such claim prior to that date, in which case the retroactivity shall
not exceed thirty (30) days prior to the date the grievance was filed in
writing. Grievances involving discharge must be presented within three
(3) working days of the action (subject to Par. 103). Grievances alleging
improper layoff must be presented within two (2) working days of the Company
notice to the employee of this intended layoff or there shall be no
retroactivity prior to the date of the grievance.
100. Grievances alleging improper recall must be presented within two
(2) working days after notice is given to the employee (at the address last
given by them to the Human Resources Department) that a less senior employee was
recalled to a job classification to which they were entitled, or there shall be
no retroactivity prior to the date of the grievance. In cases of retroactivity
the employee will be paid at the rate of the job classification to which they
were entitled.

 

24



--------------------------------------------------------------------------------



 



101. The Grievance Committee of the Union shall be notified and given a list of
all employees scheduled for layoff or recall prior to such layoff or recall
taking place. The layoff list proposed by the Company shall not become final
until one working day after the Union has been provided with the list.
102. The assignment of Shop Committee Members to their respective plant areas
shall be a matter of full knowledge to both the Union and the Company
immediately. It is further agreed, for the purpose of prompt settlement of
grievances, that, where necessary, committee members will handle grievances
without restriction as to area.
103. Under the provisions of this Agreement, no employee, after their
probationary period provided in Par. 64 of Article VI, Seniority, shall be
discharged or given a disciplinary layoff in excess of five (5) days, without
first being suspended. Such initial suspension shall be for not more than five
(5) working days. During this period of initial suspension, the employee may, if
they believe that they have been unjustly dealt with, request a hearing and a
statement of the offense before their supervisor or their superintendent or the
Human Resources Department Representative, with a Grievance Committee member or
the plant committee present if they so desire. At such hearing, the facts
concerning the case shall be made available to both parties. After such hearing
or if no such hearing is requested, the management may conclude whether the
suspension shall be converted into discharge or disciplinary layoff, or
dependent upon the facts of the case, whether such suspension shall be extended,
or revoked, or modified or affirmed. If the suspension is revoked, the employee
shall be returned to employment and made whole in the absence of mutual
agreement to the contrary; but in the event a disposition shall result in the
affirmation, extension or modification of the suspension, or in the discharge of
the employee, the employee may within three (3) working days after such
disposition allege a grievance in writing on a regular grievance form which
shall be handled in accordance with the procedure outlined in this Article,
beginning with Step Two. Should any employee as a result of this grievance, have
their discipline or discharge revoked, they shall be returned to work and made
whole. In the event of arbitration the arbitrator shall determine what, if any,
substitute earnings or compensation are to be offset.
104. Where discipline of an employee is involved or there is a dispute as to the
correctness of an employee’s record of absence/tardiness, an employee or (with
the employee’s permission) their Shop Committee Member may review their record
of absence/tardiness in the presence of a supervisor.
ARTICLE X
Bulletin Boards
105. The Company agrees to provide up to two (2) glassed in bulletin boards with
locks to be placed at the South Beloit plant which may be used exclusively by
the Union for posting notices signed by the Union Secretary or the President of
the Local Union and restricted to:

  1.   Notices of Union recreational and social affairs.     2.   Notices of
Union appointments and results of Union elections.     3.   Notices of Union
meetings.     4.   Notices of Union elections.     5.   Notices, which shall be
non-controversial in nature, approved by Company Representatives.

106. It is agreed that the Company may remove any notice which is not in
accordance with the above restrictions.

 

25



--------------------------------------------------------------------------------



 



ARTICLE XI
Wages
107. New and/or changed jobs shall be described and classified in accordance
with the National Position Evaluation Program, which may be modified as
necessary by mutual agreement. The new or changed description and classification
shall then be submitted to the job evaluation committee and, if agreed to, shall
then be established. If no agreement is reached, the Company may place the
description and classification in effect, after which a grievance may be filed
at any time within the next thirty (30) days, contending that the job has been
improperly described and/or classified.
108. Job evaluation points assigned to a job classification shall be changed
only when it has been established that there have been changes in the job
content or by mutual agreement.
109. The standard hourly wage schedule of rates for the respective job classes
set forth in Appendix “A” shall become effective and shall remain in full force
and effect for the duration of this Agreement. A schedule of jobs in each job
class is also included in Appendix “A.” Appendix “A” constitutes the minimum
rates of pay for the applicable job classification (direct and indirect as
applicable) and are incorporated by reference and are fully made a part of this
Agreement.
110. Employees hired on or after May 17, 2006 for all job classifications, shall
serve a progression period where applicable, or will enter at the starting wage
rate set forth in Appendix “A”. Progression increases may be subject to
demonstration of required skills on milestone dates. Bidding into a higher
classification will result in applicable new hire rate.
111. Effective on or after August 6, 2006, employees hired prior to May 17, 2006
bumping into a lower classification will result in applicable Incumbent rate.
Bidding into a higher classification will enter at the 6 month progression rate
for new classification set forth in Appendix “A”.
112. It is understood and agreed that nothing contained in this Article shall
prevent the Company from paying a present employee or a new employee the rate of
the job classification to which they are transferred or assigned, provided they
are qualified and able to perform the work satisfactorily.
113. When a reduction of employees occurs in a classification or in the Company,
an employee who has attained a classification above the lowest grade in an
occupational group (see Appendix B) shall not be reduced in rate as long as they
are retained at work within that occupational group. Such rate retention shall
also apply in the event such an employee is recalled to the occupational group
from a job classification outside of the occupational group or from layoff out
of the plant.
114. An employee wishing to be reduced in classification within an occupational
group may exercise this right but once and only in the event there is a posted
opening.
115. When employees are temporarily assigned to another job classification
outside their own occupational group, they shall be paid on the basis of either
the rate of their regular job classification or the rate of the classification
to which they are assigned, whichever is greater.

 

26



--------------------------------------------------------------------------------



 



116. Indirect. When an indirect employee is temporarily assigned to another
indirect job classification outside their own occupational group, they shall be
paid on the basis of either the indirect rate of their regular job
classification or the indirect rate of the classification to which they are
assigned, whichever is greater. When an indirect employee is temporarily
assigned to a direct job classification outside their own occupational group,
they shall be paid the higher of the rate of their regular job classification or
the rate of the job classification to which they are assigned.
Direct. When a direct employee is temporarily assigned to another direct job
classification outside their own occupational group, they shall be paid the
higher of the direct rate of their regular job classification or the direct rate
of the job classification to which they are assigned. An employee who is
classified in a direct labor classification and who is temporarily transferred
to an indirect labor classification, other than pursuant to Article VI, shall be
paid either the rate of their regular classification or the rate of the
classification to which they are assigned, whichever is greater.
Employees hired on or after January 28, 1984, who are working under the new hire
rate progression, will be paid the appropriate rate provided for in this
Paragraph when temporarily transferred, reduced to the applicable rate based
upon their time in the new hire rate progression.
117. No employee shall be temporarily transferred to another classification
outside their occupational group (unless they consent) if there is an employee
from another occupational group working in the group and shift and in the
Operation to which they are regularly assigned; provided that this limitation
shall not apply when an employee has been temporarily transferred out of the
occupational group because of disability or their own request.
118. It is agreed that a shift differential shall be paid to an employee
regularly assigned to other than the day shift as follows: an employee who works
four or more hours after 3:00 p.m. and before 11:00 p.m. shall receive a
differential of fifty-five (.55) cents per hour for each hour worked; an
employee who works four or more hours after 11:00 p.m. and before 7:00 a.m.
shall receive a differential of sixty-five (.65) cents per hour for each hour
worked. An employee regularly assigned to the first shift shall not receive a
shift differential for overtime work. No change in method of shift differential
pay will be made for an employee temporarily transferred from one shift to
another for a period not exceeding one day. If such transfer exceeds one day,
the shift differential shall be, or shall not be, paid in accordance with the
provisions of this Paragraph relating to the shift on which they are temporarily
working.
119. Saturday and Sunday shall be as defined in Article IV, Par. 24.
120. In the event the work of a job classification as set forth in Appendix “A”
is discontinued or becomes inoperative, the Union will be immediately notified
of the reason thereof. Such notification does not preclude the filing of a
grievance should any disagreement arise between the parties.
121. Pay Adjustments and Corrections. Where a “retro” adjustment involves a
deduction from the employee’s pay, no more than $50 will be deducted from any
one check. In the case of gross errors the $50 maximum will not apply and other
arrangements will be made.

 

27



--------------------------------------------------------------------------------



 



ARTICLE XII
Cost-of-Living
122. For the term of this contract, the cost-of-living provisions will be
frozen.
123. (A) Except as set forth below in sub-paragraph (C)(3) and (4), all
cost-of-living adjustments provided in this Article shall be accumulated in a
cost-of-living float which shall be an “add-on,” and shall not be part of an
employee’s classification rate. Such adjustments shall be payable only for clock
hours actually worked and for reporting allowances and shall be included in the
calculation of overtime premium, but, except as provided below, shall not be
part of the employee’s pay for any other purpose and shall not be used in
calculation of any other pay, allowance, or benefit. Cost-of-living adjustments
will be included in the calculation of holiday pay as defined in Paragraph 31 of
this Agreement. Vacation pay in any year will be calculated from the prior
year’s earnings as stated on the Wage and Tax Statement (Form W2) in accordance
with Paragraph 37 of the Agreement.
124. (B) The United States Department of Labor, Bureau of Labor Statistics,
Consumer Price Index for Urban Wage Earners and Clerical Workers — C.P.I. — W
U.S. City Average: All items 1982-84 = 100 shall be used as the basis for
cost-of-living adjustments provided for in sections (C), (D) and (E) below. Such
index shall be referred to as the “BLS-CPI.”
125. (C) (1) During the calendar year 1999, there shall be four
(4) cost-of-living adjustment dates: February 1, 1999, May 1, 1999, August 1,
1999, and November 1, 1999.
(2) The cost-of-living adjustment added to the cost-of-living float on such date
(if a Monday) or on the first Monday following such 1999 adjustment dates, if
any, will be an adjustment of one cent ($.01) for each full four-tenths (.4)
points movement in the BLS-CPI index figures (after the six cent [$.06] “set
off” or “corridor” set forth in [C] [3] below) based upon the following
calculation months for the following 1999 adjustment dates:
February 1, 1999 – Subtract September, 1998 index figure from the December, 1998
index figure.
May 1, 1999 – Subtract December, 1998 index figure from the March, 1999 index
figure.
August 1, 1999 – Subtract the March, 1999 index figure from the June, 1999 index
figure.
November 1, 1999 – Subtract the June, 1999 index figure from the September, 1999
index figure.
If the calculation for any quarterly adjustment when dividing four-tenths (.4)
into the applicable BLS-CPI index change between calculation month indexes
results in tenths of the index left over, such tenths will be carried over into
the BLS-CPI index change between the calculation month indexes for the next
quarterly adjustment.
(3) The first six cents ($.06) which the above formula would otherwise generate
for 1999 cost-of-living adjustments on the 1999 adjustment dates will not be
paid in any form. No 1999 cost-of-living adjustments will be added to the
cost-of-living float until the first six cents ($.06) which the application of
the formula would produce has been exceeded and then only the amount generated
in excess of six cents ($.06) shall be added to the cost-of-living float.
126. (D) (1) During the calendar year 2000, there shall be four
(4) cost-of-living adjustment dates: February 1, 2000, May 1, 2000, August 1,
2000, and November 1, 2000.

 

28



--------------------------------------------------------------------------------



 



(2) The cost-of-living adjustment added to the cost-of-living float on such date
(if a Monday) or on the first Monday following such 2000 adjustment dates, if
any, will be an adjustment of one cent ($.01) for each full four-tenths (.4)
points movement in the BLS-CPI index figures (after the six cent ($.06) “set
off” or “corridor” set forth in (D) (3) below based upon the following
calculation months for the following 2000 adjustment dates:
February 1, 2000 – Subtract the September, 1999 index figure from the December,
1999 index figure.
May 1, 2000 – Subtract the December, 1999 index figure from the March, 2000
index figure.
August 1, 2000 – Subtract the March, 2000 index figure from the June, 2000 index
figure.
November 1, 2000 – Subtract the June, 2000 index figure from the September, 2000
index figure.
If the calculation for any quarterly adjustment when dividing four-tenths (.4)
into the applicable BLS-CPI index change between calculation month indexes
results in tenths of the index left over, such tenths will be carried over into
the BLS-CPI index change between the calculation month indexes for the next
quarterly adjustment.
(3) The first six cents ($.06) which the above formula would otherwise generate
for 2000 cost-of-living adjustments on the 2000 adjustment dates will not be
paid in any form. No 2000 cost-of-living adjustments will be added to the
cost-of-living float until the first six cents ($.06) which the application of
the formula would produce has been exceeded and then only the amount generated
in excess of six cents ($.06) shall be added to the cost-of-living float.
127. (E) (1) During the calendar year 2001, there shall be four
(4) cost-of-living adjustment dates: February 1, 2001, May 1, 2001, August 1,
2001, and November 1, 2001.
(2) The cost-of-living adjustment added to the cost-of-living float on such date
(if a Monday) or on the first Monday following such 2001 adjustment dates, if
any, will be an adjustment of one cent ($.01) for each full four-tenths (.4)
points movement in the BLS-CPI index figures (after the three cent ($.03) “set
off” or “corridor” set forth in (E) (3) below) based upon the following
calculation months for the following 2001 adjustment dates:
February 1, 2001 – Subtract September, 2000 index figure from the December, 2000
index figure.
May 1, 2001 – Subtract December, 2000 index figure from the March, 2001 index
figure.
August 1, 2001 – Subtract the March, 2001 index figure from the June, 2001 index
figure.
November 1, 2001 – Subtract the June, 2001 index figure from the September, 2001
index figure.
If the calculation for any quarterly adjustment when dividing four-tenths (.4)
into the applicable BLS-CPI index change between the calculation month indexes
results in tenths of the index left over, such tenths will be carried over into
the BLS-CPI index change between the calculation month indexes for the next
quarterly adjustment.
(3) The first three cents ($.03) which the above formula would otherwise
generate for 2001 cost-of-living adjustments on the 2001 adjustment dates will
not be paid in any form. No 2001 cost-of-living adjustments will be added to the
cost-of-living float until the first three cents ($.03) which the application of
the formula would produce has been exceeded and then only the amount generated
in excess of three cents ($.03) shall be added to the cost-of-living float.

 

29



--------------------------------------------------------------------------------



 



128. (F) In no event will a reduction of the BLS-CPI and the application of the
formulas set forth in Subsection (C), (D) and (E) provide the basis for a
reduction of an employee’s base rate and such reduction shall reduce the
cost-of-living “add on” only to the extent of the amount accumulated in the
cost-of-living float for the quarter or quarters involved.
129. (G) No adjustments, retroactive or otherwise, shall be made due to any
revision which may later be made in the published BLS-CPI index for any month or
months specified in Subsections (C), (D) and (E) above.
130. (H) Should the BLS-CPI, in its present form and on the same basis
(including composition of the “Market Basket” and Consumer Sample) as the last
index published prior to January 1, 1999 become unavailable, the parties shall
attempt to adjust this Article or, if agreement is not reached, request the
Bureau of Labor Statistics to provide the appropriate conversion or adjustment
which shall be applicable thereafter. The purpose of such conversion shall be to
produce as nearly as possible the same result as would have been achieved using
the BLS-CPI in its present form.
131. (I) In the event the Bureau of Labor Statistics does not issue the Consumer
Price Index on or before the beginning of the pay periods referred to above, any
adjustments required will be made at the beginning of the first pay period after
receipt of the Index.
ARTICLE XIII
Safety and Health
132. The Company and the Union will cooperate in the objective of eliminating
accidents and health hazards. The Company shall continue to make reasonable
provisions for the safety and health of its employees at the plants during the
hours of their employment. The Company, the Union and the employees recognize
their obligations and/or rights under existing federal and state laws with
respect to safety and health matters.
133. Protective devices and safety apparel necessary to properly protect
employees from injuries shall be provided by the Company. Complaints concerning
inadequate heating and/or ventilation will be given prompt and due
consideration.
134. The Company will request a physical examination of each and every new
employee hired before they report for work. They may from time to time request a
physical examination of employees now on the payroll of the Company. It is
expressly understood and agreed that any physical examination of employees on
the payroll shall be made at the Company’s expense and shall not be done for the
express purpose of separating the employee from the payroll of the Company.
135. Employees injured at work who, upon direction of the Company approved
medical provider or facility, are unable to complete their shift shall be paid
at their classification rate for the difference between the hours actually
worked on that day and
(1) On Monday through Friday, the hours they were actually scheduled to work
that day, but not more than eleven; or
(2) On Saturday, Sunday or holiday if the injury took place during the first
four (4) hours of work, four (4) hours at the applicable premium rate of pay;
or, if the injury took place after four (4) hours of work, the number of hours
for which they were scheduled (not in excess of eight) at the applicable premium
rate of pay.
Nothing herein is intended to prevent employees from seeing a doctor of their
own choice, but if they do so on the day of the injury payment under this clause
shall require the concurrence of the Company.

 

30



--------------------------------------------------------------------------------



 



136. A Safety Committee consisting of three employees designated by the Union
and at least two management members designated by the Company shall be
established to cover the plant. The Safety Committee shall hold monthly meetings
at times determined by the Committee. The Committee may engage in periodic
safety tours of the items agendaed as part of its regular safety meetings. Time
spent in committee meetings and official committee plant tours shall be
considered hours worked to be compensated by the Company. The function of the
Safety Committee shall be to advise the plant management concerning safety and
health and to discuss legitimate safety and health matters but not to handle
grievances. In the discharge of its function, the Safety Committee shall:
consider existing practices and rules relating to safety and health, formulate
suggested changes in existing practices and rules, recommend adoption of new
practices and rules, review proposed safety and health programs developed by
management and review accident severity and frequency statistics. All accidents
involving fatalities or serious disabling injuries, or such other serious
situations as merit investigation, such as fires, explosions, or like
catastrophes shall be agendaed to the Safety Committee for consideration. Upon
request, the Union Safety Committee will be given access on a confidential basis
to reports or studies that directly relate to safety hazards, health or
dangerous conditions that exist in the plant (e.g., air sampling and noise
monitoring). A Union Safety Committee Member upon notice to the Management
Safety Council shall be given affordable time to present issues pertaining to
safety, at the Management Safety Council meeting.
137. The Union Chairperson or a designee shall be notified immediately when a
serious accident has occurred. By the tenth of each month the Company will
provide the Union a list of all employees who were sent from work to the
physician for treatment during the prior month for work related (or claimed work
related) injuries claimed at work during that month.
138. The Union Chairperson or a designee will be afforded time off from their
job as may be required to visit departments’ at all reasonable times for the
purpose of transacting the legitimate business of the Committee, after notice to
the supervisor of the department to be visited and the permission (which shall
not be withheld) from their own supervisor. The Company will pay up to four
(4) hours/week toward the time spent in such activity.
139. New rules and regulations applicable to safety and health will be posed and
discussed with the Safety Committee with the objective of increasing employee
cooperation.
140. Recommendations of the Safety Committee shall be submitted to the
appropriate Manager for their consideration and for such action that they may
consider consistent with the Company’s responsibility to provide for the safety
and health of its employees during the hours of their employment and the mutual
objective set forth in Par. 132.
141. Grievances involving safety matters shall first be raised orally between
the grieving employee and their supervisor as provided in the grievance
procedure. If the grievance is not satisfactorily resolved, the employee may
immediately (within two (2) working days) file in writing in the second step
under such procedure.
ARTICLE XIV
Insurance and Pensions
142. Any benefits payable under said provisions will be coordinated so that the
total benefits payable under all such group plans will not exceed 100% of the
charges for such services.
143. The term “employer group or prepayment plan” is defined as any group plan
for which any employer makes contributions or for which any employer provides a
means of collecting contributions required by employees (including payroll
deduction).
144. The Pension Agreement, Health Benefits, 401K Plan, Dental Plan, Life and A&
S Benefits as provided for in this Agreement shall remain in effect for the term
of this Agreement unless mutually agreed to between the Company and the Union.

 

31



--------------------------------------------------------------------------------



 



ARTICLE XV
Severance Allowance
145. When in the sole judgment of the Company it decides to permanently
discontinue the operation of a plant or a substantial section of a plant and
finds it necessary to terminate the employment of employees as a result thereof,
any employee whose employment is terminated either directly or indirectly as a
result thereof and who is not entitled or indirectly as a result thereof and who
is not entitled to other employment with the Company under the provisions of
Article VI of this Agreement or Par. 147 below will be entitled to a severance
allowance in accordance with and subject to the provisions of this Article.
146. Eligibility. To be eligible for a severance allowance an employee must have
accumulated one or more years of seniority at the time of termination, as
computed in accordance with Article VI of this Agreement.
147. As an exception to Par. 146 above, however, any employee otherwise eligible
for a severance allowance that is offered a job within the bargaining unit under
the provisions of Article VI of this Agreement will not be entitled to severance
allowances whether they accept or reject the job offer. If such a transfer
results directly in the permanent termination of some other employee, that
employee will then be eligible for a severance allowance, subject to all of the
other provisions of this Article.
148. In lieu of severance allowance, the Company may offer an eligible employee
a job outside the bargaining unit. The employee will have the option of either
accepting the job offered or receiving severance allowance.
149. Scale of Allowance — An eligible employee will receive a severance
allowance based on his seniority at the time of termination as follows:

              Weeks of     Severance Seniority as of Date of Termination  
Allowance
 
       
1 year but less than 2 years
  2 weeks
2 years but less than 5 years
  4 weeks
5 years but less than 10 years
  6 weeks
10 years but less than 20 years
  8 weeks
20 years or more
  12 weeks

150. Calculation of Allowance — A week of severance allowance will be calculated
in accordance with the provisions for calculating a week of paid vacation as set
forth in Article V of the Agreement.
151. Payment of Severance Allowance — Payment of any severance allowance for
which an employee may be eligible will be made in a lump sum at the time of
termination.
152. Notwithstanding any other provisions of this Article, any employee who is
eligible for a severance allowance under the provisions of this Article, may, at
the time of termination, elect to be placed on layoff status for a period of one
(1) year, rather than to be terminated and receive severance allowance. At the
end of such period, such an employee may elect to remain on layoff status or to
be terminated and receive the severance allowance to which they are entitled. If
such an employee elects to remain on layoff at the expiration of such period,
they will forfeit their right to the severance allowance to which they would
otherwise be eligible.

 

32



--------------------------------------------------------------------------------



 



153. An employee who voluntarily terminated their employment with the Company
before they are terminated by the Company will not be entitled to a severance
allowance.
154. Nonduplication of Allowance. Severance allowance shall not be duplicated
for the same severance, whether the other obligation arises by reason of
contract, law, or otherwise. If an individual is or shall become entitled to any
discharge, liquidation, severance or dismissal allowance or payment of similar
kind by reason of any law of the United States of America or any of the states,
districts, or territories thereof subject to its jurisdiction, the total amount
of such payments shall be deducted from the severance allowance to which the
individual may be entitled under this Article, or any payment made by the
Company under this Article may be offset against such payments. Statutory
unemployment compensation payments shall be excluded from the nonduplication
provisions of this Section, except that the severance allowance will be
allocated by the Company to the equivalent number of weeks immediately following
termination.
ARTICLE XVI
Termination, Expiration and Scope
155. The terms and conditions of the Agreement shall continue in full force and
effect until 12:00 p.m. (midnight), March 28, 2010, and shall continue in full
force and effect indefinitely thereafter, provided, however, that either party
may terminate this Agreement at any time on or after March 28, 2010 by giving to
the other party at least sixty days prior written notice by certified mail of
its election to terminate. In the event the Company shall desire such
termination of the Agreement, such notice shall be sent by certified mail to the
District Office of the United Steelworkers, 1126 South 70th Street, Suite N509A,
West Allis, WI 53214 and a copy shall be sent to the offices of Local Union 3245
at 1620 Shore Drive, Beloit, Wisconsin, 53511. In the event the Union shall
desire such termination of the Agreement, notice of such desire shall be sent by
the Union by certified mail to the offices of the Company, 449 Gardner Street,
South Beloit, IL 61080. Either party may by written notice change the address to
which certified mail notice to it shall be given.
ARTICLE XVII
Compliance with Law
156. It is understood and agreed that if any of the terms and provisions of this
Agreement are, or become in violation of any State or Federal laws, they are
null and void so long as they may be in violation, and it is further agreed that
the parties hereto shall immediately meet for the purpose of resolving any term
or provisions so indicated.

 

33



--------------------------------------------------------------------------------



 



      UNITED STEELWORKERS   WARNER ELECTRIC, LLC.
 
   
Leo W. Gerard
  Stan Owens
     President United Steelworkers
       Operation’s Manager, N.A.
 
   
James D. English
  Dave Ebling
     Secretary-Treasurer
       VP/GM ECB Group
 
   
Thomas Conway
  Charles Evans
     Vice President (Administration)
       Human Resources Manager
 
   
Fred Redmond
  Gary Simpler
     Vice President (Human Affairs)
       Legal Counsel
 
   
Mike Bolton
  Chet Shubert
     Director District 2
       Vice President
 
       Human Resources
Dennis Latus
   
     Staff Representative
  Dan Heise          Plant Operations Manager
Steve Reynolds
   
     President, Local 3245
  Judy Crandall          Human Resources
James Elliott
       Representative
     Committeeperson
   
 
   
Jada Hammond
   
     Committeeperson
   
 
   
Phil Sholes
   
     Committeeperson
   

 

34



--------------------------------------------------------------------------------



 



September 19, 1986
Mr. Lawrence Duncan
Staff Representative
United Steelworkers of America
Beloit, Wisconsin 53511
Dear Mr. Duncan:
Our policy is to utilize our own employees to the maximum practical extent in
production and maintenance work. At the same time, it is recognized that
problems of skill, equipment, time, economy, and know-how may render it
necessary or expedient to subcontract. Whenever the Union feels that
subcontracting involves work which could be done economically and within the
prescribed time limits by bargaining unit employees, the Company will discuss
and explain the matter upon request to the Union. It is further agreed that the
Company will notify the Union in writing prior to subcontractors coming into the
plant to perform such work or such work being sent out, or contracts to perform
such work being signed by management. This letter is not merely meant to
constitute a notification procedure but it is intended to, where possible,
provide sufficient advance notice so as to allow the Union to, upon request,
discuss the decision.
Sincerely,
Donald F. Sorensen
Manager — Employee Relations
Warner Electric Brake & Clutch Company

 

35



--------------------------------------------------------------------------------



 



Pension
For employees who retire or otherwise become eligible on or after January 30,
2005 the following formulas apply:
Formula to be used for benefits received effective January 30, 2005:
$31.00 multiplied by years of accrued service.
For purposes of pension accrual years of continuous service will be frozen
July 3, 2006. Employees who reach 30 years of service and who are at least
57 years of age will be eligible to receive a lump sum payment based on frozen
pension accrued.

 

36



--------------------------------------------------------------------------------



 



APPENDIX “A”

                              2/1/2009       2008     $500 Lump       Base    
INCREASE  
Assembler A (Direct labor)
               
Incumbent Rate
    14.77       0  
Starting Wage Rate
    13.77       0  
Wage Progression (3 months post hire)
    14.02       0  
Wage Progression (6 months post hire)
    14.27       0  
Wage Progression (9 months post hire)
    14.52       0  
Wage Progression (12 months post hire)
    14.77       0  
 
               
Assembler B (Direct labor)
               
Incumbent Rate
    14.06       0  
Starting Wage Rate
    10.92       0  
Wage Progression (3 months post hire)
    11.19       0  
Wage Progression (6 months post hire)
    11.44       0  
Wage Progression (9 months post hire)
    11.71       0  
Wage Progression (12 months post hire)
    11.96       0  
 
               
Machinist (Direct labor)
               
Incumbent Rate
    17.18       0  
Starting Wage Rate
    14.57       0  
Wage Progression (3 months post hire)
    15.14       0  
Wage Progression (6 months post hire)
    15.71       0  
Wage Progression (9 months post hire)
    16.28       0  
Wage Progression (12 months post hire)
    16.85       0  
 
               
Shop Coordinator (Direct labor)
               
Incumbent Rate
    17.64       0  
Starting Wage Rate
    15.09       0  
Wage Progression (3 months post hire)
    15.64       0  
Wage Progression (6 months post hire)
    16.19       0  
Wage Progression (9 months post hire)
    16.74       0  
Wage Progression (12 months post hire)
    17.29       0  
 
               
Material Handler (Indirect labor)
               
Incumbent Rate
    13.32       0  
Starting Wage Rate
    10.92       0  
Wage Progression (3 months post hire)
    11.19       0  
Wage Progression (6 months post hire)
    11.44       0  
Wage Progression (9 months post hire)
    11.71       0  
Wage Progression (12 months post hire)
    11.96       0  

 

37



--------------------------------------------------------------------------------



 



                      2008     2/1/2009       Base     INCREASE  
Inspector (Indirect labor)
               
Incumbent Rate
    15.86       0  
Starting Wage Rate
    13.53       0  
Wage Progression (3 months post hire)
    14.10       0  
Wage Progression (6 months post hire)
    14.67       0  
Wage Progression (9 months post hire)
    15.24       0  
Wage Progression (12 months post hire)
    15.81       0  
 
               
Truck Driver (Indirect labor)
               
Incumbent Rate
    15.49       0  
Starting Wage Rate
    14.57       0  
 
               
Truck Driver Diesel (Indirect labor)
               
Incumbent Rate
    16.04       0  
Starting Wage Rate
    14.83       0  
 
               
Tool & Die Maker (Indirect labor)
               
Incumbent Rate
    18.88       0  
Starting Wage Rate
    18.33       0  
 
               
Senior Tool & Die Maker (Indirect labor)
               
Incumbent Rate
    19.26       0  
Starting Wage Rate
    18.33       0  
 
               
Master Mechanic (Indirect labor)
               
Incumbent Rate
    18.63       0  
Starting Wage Rate
    18.09       0  
 
               
Senior Master Mechanic (Indirect labor)
               
Incumbent Rate
    19.08       0  
Starting Wage Rate
    18.09       0  
 
               
Electrician (Indirect labor)
               
Incumbent Rate
    19.67       0  
Starting Wage Rate
    19.10       0  
 
               
Senior Electrician (Indirect labor)
               
Incumbent Rate
    20.08       0  
Starting Wage Rate
    19.10       0  

 

38



--------------------------------------------------------------------------------



 



ADDENDUM — APPENDIX “A”
(INCUMBENTS)
I. INCUMBENT (Hired Prior to May 17, 2006) Bids up

          Assembler B       Machinist
Incumbent Rate
  →   6 Month Progression Rate
 
  →   9 Month Progression Rate
 
  →   12 Month Incumbent Rate

II. INCUMBENT (Hired Prior to May 17, 2006) Bids down

          Shop Coordinator       Assembler A
Incumbent Rate
  →   Incumbent Rate
 
  →   Next Increase per Contract

III. INCUMBENT (Hired Prior to May 17, 2006) Bumping up or down

          All Classifications       All Classifications
Incumbent Rate Old Classification
  →   Incumbent Rate New Classification
 
  →   Next Increase per Contract

(NEW HIRES)
IV. NEW HIRE < 6 months (Hired on or after May 17, 2006) Bidding up

          Assembler A       Machinist
New Hire Rate
  →   New Hire Rate
3 Month Progression Rate
  →   3 Month Progression Rate
6 Month Progression Rate
  →   6 Month Progression Rate

Employee enters new classification wage rate in the same relative “grid” wage
rate as they were in while in their old classification. Time begins at day 1.

 

39



--------------------------------------------------------------------------------



 



V. NEW HIRE > 6 months (Hired on or after May 17, 2006) Bidding up

          Assembler A       Machinist
6 Month Progression Rate
  →   6 Month Progression Rate
9 Month Progression Rate
  →   6 Month Progression Rate
12 Month Progression Rate
  →   6 Month Progression Rate
 
  →   9 Month Progression Rate
 
  →   12 Month Progression Rate

Employee enters new classification wage rate in the same relative “grid” wage
rate as they were in while in their old classification. Time begins at 1 day.
VI. NEW HIRE (Hired on or after May 17, 2006) Bidding down

          Machinist       Assembler B
New Hire Rate
  →   New Hire Rate
3 Month Progression Rate
  →   3 Month Progression Rate
6 Month Progression Rate
  →   6 Month Progression Rate
9 Month Progression Rate
  →   9 Month Progression Rate
12 Month Progression Rate
  →   12 Month Progression Rate

Employee enters new classification wage rate in the same relative “grid” wage
rate as they were in while in their old classification. Time begins at 1 day.
VII. NEW HIRE (Hired on or after May 17, 2006) Bumping up or down

          (Down) Machinist       Assembler B
New Hire Rate
  →   New Hire Rate
3 Month Progression Rate
  →   3 Month Progression Rate
6 Month Progression Rate
  →   6 Month Progression Rate
9 Month Progression Rate
  →   9 Month Progression Rate
12 Month Progression Rate
  →   12 Month Progression Rate

          (Up) Assembler B       Machinist
New Hire Rate
  →   New Hire Rate
3 Month Progression Rate
  →   3 Month Progression Rate
6 Month Progression Rate
  →   6 Month Progression Rate
9 Month Progression Rate
  →   9 Month Progression Rate
12 Month Progression Rate
  →   12 Month Progression Rate

Employee involuntarily bumping will retain time in grid upon moving to new
classification.

 

40



--------------------------------------------------------------------------------



 



APPENDIX “B”
RATE RETENTION GROUPS

  1.   Material Handler     2.   Assembler A, Assembler B     3.   Machinist    
4.   Shop Coordinator     5.   Inspector     6.   Truck Driver     7.   Truck
Driver Diesel     8.   Senior Tool & Die, Tool & Die     9.   Senior Master
Mechanic, Master Mechanic     10.   Senior Electrician, Electrician

APPENDIX “C”
OVERTIME DISTRIBUTION AGREEMENT
1. Supervisors shall be responsible for the equalization of overtime and for
maintaining and the daily posting of overtime distribution records; each group
showing the names of the employees in the group and the overtime hours worked
and/or declined by each employee, total overtime hours charged, and the
employee’s shift and overtime group to which assigned. Overtime hours charged
but not worked will be identified with a circle around the hours charged.
2. Overtime within each overtime group shall be maintained within the thirty
straight time hour spread, regardless of shift.
3. Only overtime that is offered to an employee on or before his shift prior to
the shift on which the overtime is to be worked will be charged to an employee
who declines the offered overtime. It is agreed that in the event an employee is
scheduled to work overtime for any of the reasons spelled out below, they shall
be charged. There is no intent to allow anyone to arbitrarily schedule an
employee to work overtime just for the sake of charging them to bring their
overtime in line without working anyone. For the purpose of charging overtime,
it is understood that, the overtime period begins at the time the employee
completes a normal work day (8 hours).
4. No employee shall be discriminated against or disciplined for their inability
to work overtime, except that an employee shall be required to work overtime if
they have agreed to do so, or if they have been notified to work overtime at
least forty (40) hours ahead of time and have not been excused.
5. Overtime hours worked or declined by the employee shall be charged on the
basis of straight time for each hour.
6. When an employee new to the Company has passed sixty days of their
probationary period, they shall be charged with the average overtime hours in
the overtime group to which they are assigned. The new employee will not work
overtime hours prior to their 60th day unless all employees in their overtime
group are assigned to work overtime, or unless all other available employees in
their overtime group have been asked to work.

 

41



--------------------------------------------------------------------------------



 



7. When an employee is transferred (other than temporary transfers) they shall
be charged with the average of the overtime group to which they are assigned on
the first day of their transfer.
8. When an employee in an overtime group is absent for any reason, they shall be
charged for the overtime hours that they could have worked had they been
available.
9. When the Company attempts, but is unable to contact any employee not on
Company premises, the employee shall not be charged with the overtime hours
which the Company was attempting to offer them.
10. The Company may schedule employees to continue work during overtime hours
which they were performing during straight-time hours even though this may
create a temporary imbalance of overtime opportunities within the limitations
specified in Paragraph 2 above.
11. When an overtime group is exhausted the Company will use an employee from
that same occupational group provided there is not an experienced employee
currently in the area.
12. If an overtime group is not exhausted, and an employee from another overtime
group performs overtime work in that overtime group (except as is provided in
Paragraph 34, Article IV) the Company shall reimburse the low employee in the
overtime group for the actual overtime hours they would otherwise have worked,
at the appropriate overtime premium rate. It is recognized that time to time an
employee scheduled for overtime may fail to report as scheduled, and the Company
may assign an employee from another overtime group if necessary, or an employee
from the proper overtime group, whichever is practicable, without incurring any
violation of these overtime distribution provisions, until such time as with
reasonable diligence a proper employee from the proper overtime group can be
assigned. For purposes of this Appendix, the availability of an employee in an
overtime group shall be considered exhausted if all hours of overtime
opportunity are offered to the employees within the overtime group in a
twenty-four (24) hour period in accordance with the provisions of Article III
and Article IV of this Agreement.
13. If the Company bypasses the lowest available employee in the overtime group
(and the overtime hours of such employee are lower than the permissible spread
at the time the overtime begins), the Company shall be liable to reimburse such
employee at the appropriate overtime premium rate for the actual overtime hours
they otherwise would have worked. Employees who receive reimbursement without
working shall be charged with the appropriate number of hours on the overtime
list.
14. The overtime distribution total shall continue from year to year without a
cutoff date being applicable. In other words, if an employee is behind on their
overtime opportunities for the previous contract year, they shall have first
opportunity for overtime hours in the succeeding year. The overtime totals shall
be carried over at the end of each contract year in the same manner as they are
carried over from month to month during the contract year.

 

42



--------------------------------------------------------------------------------



 



15. For purposes of overtime distribution only, a vacation taken in weekly
increments will be considered to start on Friday after the completion of the
employee’s shift and finishing at the start of the employee’s shift on Monday
following the week or the multiple of weeks vacation. In the case of a day or
day’s vacation immediately before a weekend, the weekend shall be considered as
part of the employee’s vacation with work commencing on their regular shift on
Monday. If the employee elects to take a day or day’s vacation starting Monday,
the vacation will be considered as having started on the previous Friday at the
end of the employee’s shift. In the case of single day’s vacation taken on
Friday or Monday, an employee may at their option, if asked, work weekend
overtime.
16. In scheduling weekend overtime the following procedure shall apply:

  (A)   The supervisor involved will, in accordance with normal practice,
determine how many, and which employees are required for Friday, Saturday, and
Sunday overtime.         Should the supervisor determine to ask an employee who
would be “on vacation” (which, in accordance with Paragraph 15 of the Overtime
Distribution Agreement, begins at the end of their shift on Friday) the employee
will be charged for overtime if asked. If the employee’s entire overtime group
has been scheduled, the employee will be considered “asked.”     (B)   The
Company may, either by asking the employee as an individual or by scheduling
their entire overtime group, offer an employee overtime work on the Friday or
Saturday or Sunday which begins their vacation. No disciplinary action will be
taken if the employee refuses this overtime unless they have accepted the
overtime assignment and fail to report.

When the Company schedules or asks an entire overtime group for a week or more
at a time all employees in that overtime group will be charged for all hours
scheduled or asked unless the employee’s overtime is cancelled by a supervisor.
When an employee is on leave of absence or vacation they will be charged for
overtime hours worked if one employee above the employee on leave of absence or
vacation and all the employees below are asked to work.

  (C)   With the exception of the Friday or Saturday or Sunday which begins as
employee’s vacation, an employee on vacation will not be eligible for overtime
assignments during their vacation, but will however be charged for overtime in
accordance with Paragraph 8 of the Overtime Distribution Agreement.

17. If an employee has a physical limitation, known to the supervisor, due to a
dermatitis condition, back or weight limitation, or legal restriction, etc., so
that they are precluded from these tasks during straight time hours, they will
not be permitted to work at these tasks on overtime hours. However, they shall
be charged for all overtime hours that would have been available to them,
provided that another employee actually performs the work. Such limitation shall
be noted on the overtime record.
18. The Company shall make every attempt to notify employees of overtime as soon
as possible.

 

43



--------------------------------------------------------------------------------



 



APPENDIX “D”
OVERTIME GROUPS
Group #1 — Material Handler
Group #2 — Assembler A
Group #3 — Assembler B
Group #4 — Machinist
Group #5 — Shop Coordinator
Group #6 — Inspector
Group #7 — Truck Driver
Group #8 — Truck Driver Diesel
Group #9 — Senior Tool & Die, Tool & Die
Group #10 — Senior Master Mechanic, Master Mechanic
Group #11 — Senior Electrician, Electrician
LETTER OF UNDERSTANDING
Any overtime groups agreed to are subject to change as new cells are developed.
PRODUCTIVITY INCENTIVE
The South Beloit Productivity Incentive program will be implemented as soon as
practicable following the ratification of the collective bargaining agreement.
The program will be made retro-active to February 1, 2009. The Company and the
Union committee will meet to discuss and agree on how this program will be
monitored and communicated to employees. The Union committee will have the right
to information necessary to evaluate the performance of the program. Issues that
arise on the performance of the incentive program shall be reviewed and resolved
if possible by a committee comprised of a minimum of two Company and two Union
officials. Alleged breaches of the terms of this productivity incentive program
are subject to the grievance and arbitration provisions of the CBA.

 

44



--------------------------------------------------------------------------------



 



ENROLLMENT DATES
Group Health Insurance
The participant can re-enroll during the two (2) week open enrollment of each
year. The participants cannot make a change in plan coverage unless there is a
qualifying event such as marriage, birth, etc. Changes such as adding a
dependent, dropping a dependent may be made at any time during the year.
Option Life
Participants may enroll or increase their coverage once a year during the two
(2) week open enrollment of each year. They may stop at any time with 30 days
advanced notice.
401(k)
Employees are eligible for initial enrollment after sixty (60) days of
employment. Changes in the amount of contribution, investment elections, and
investment transfers can be done at any time. Contributions may be stopped at
any time. Participants may reenroll the first day of the following month after
they stop deductions.
401(k) Program
Effective July 1, 2006, Company matches 50% up to 6% (for total of 3% of
eligible wages)

                          Employee Contribution         Employer Contribution  
  Total   1% of eligible wages         0.5% of eligible wages     1.5% of
eligible wages     2%    
 
    1.0%       3.0%     3%    
 
    1.5%       4.5%     4%    
 
    2.0%       6.0%     5%    
 
    2.5%       7.5%     6%    
 
    3.0%       9.0%  

APPENDIX “E” INSURANCE
SCHEDULE OF BENEFITS

      For You   For Your Dependents
Life insurance:
$40,000 effective 2/1/2009
  Life insurance:
Spouse $8,000
Each dependent child $4,000
 
   
Additional life and AD&D:
In $1,000 increments combined maximum coverage $60,000 through payroll
deduction.
  Additional spouse and dependent life insurance:
Spouse $14,000/dependent $6,000 available through payroll deduction.
 
   
Sickness & Accident:
67% of base pay up to a maximum of $410 per week effective 2/1/2009.
  Not applicable.

Life insurance and accidental death and dismemberment insurance benefits are
both occupational and non-occupational. All other benefits are non-occupational.

 

45



--------------------------------------------------------------------------------



 



No benefits for A.D. & D. shall be payable for any loss resulting from taking
poison, asphyxiation, or inhalation of gas, self-destruction, acts attributable
to war and other causes specified in the policy; or, when the date of accidental
bodily injury is more than one hundred twenty days from the date the loss is
sustained.
Accident and sickness benefits begin on the first day of accident, first day of
hospitalization or outpatient surgery, and eighth day of sickness, and continue
for a maximum of thirty-nine weeks during any one period of disability. Worker’s
Compensation to be supplemented by Accident and Sickness Benefit including a
payment at the per diem Sickness and Accident level (1/5th of the Sickness and
Accident Weekly Benefit Amount) for the Worker’s compensation waiting period
(not including the day of the accident which is covered by Paragraph 135 of the
Collective Bargaining Agreement). Such supplement for the waiting period may be
by direct payment or insured with the Sickness and Accident carrier and if the
waiting period is subsequently paid by any other insurance, by any governmental
agency or from any other source, the Company shall be entitled to reimbursement
from the employee by payroll deduction, set off from future Worker’s
compensation payments from the Worker’s Compensation insurance carrier or any
other reasonable method of recoupment, other than recoup from a private policy
carried by the individual employee where he or she is paying the full premium.
The individual certificate will define a continuous disability or confinement.
“Dependents” include only, your spouse and unmarried children from the date of
live birth until nineteen years, stepchildren and legally adopted children are
eligible dependents; but parents or other relatives are not eligible for
dependent coverage even though supported by you. Children after attainment of
age nineteen while incapable of self support because of a disabling sickness or
injury that commenced prior to age nineteen are covered provided such child was
eligible for coverage as a dependent prior to age nineteen. Such children must
otherwise meet the definition of dependent children, must legally reside with
you, and must be principally supported by you. Children until age twenty seven
are eligible dependents if they are full-time students at an accredited school
provided they are unmarried and otherwise a dependent.
Eligibility — A regular employee actively at work will be eligible immediately.
Future new regular employees will become eligible for Medical and Dental on the
first day of the month after hire. Future new regular employees will become
eligible for Short-Term Disability 60 days after hire date.

 

46



--------------------------------------------------------------------------------



 



INSURANCE AGREEMENT
THIS AGREEMENT is made and entered into this 1st day of February 2009 by and
between WARNER ELECTRIC, LLC or its successors or assigns (hereinafter referred
to as the “Company”) and the UNITED STEELWORKERS (hereinafter referred to as the
“Union”) on behalf of itself and LOCAL UNION NO. 3245.
Definitions
1. Wherever used herein:

  (a)   “Employee” means an individual in the bargaining unit who has completed
their first 60 days (except for health care);     (b)   “Program” means the
program of insurance benefits established by this Agreement;

Program of Insurance Benefits
2. The Program shall be applicable to Employees while this Agreement is in
effect in accordance with the provisions of this Agreement, subject to the
following provisions:

  (a)   Employees not actively at work on February 1, 2009 shall not be eligible
to participate under the Program until they return to active work on or after
February 1, 2009 provided, however, that any Employee who shall return to work
and who shall subsequently become eligible for benefits due to a recurrence of a
disability or claim which commenced prior to February 1, 2009, will be eligible
for benefits at the applicable rates of benefits provided for under the Program,
but only for the balance of the period for which he would have been entitled to
benefits under the Prior Program.     (b)   The amounts of life insurance after
retirement provided for under the Program shall be applicable in accordance with
the Benefit Continuation Clause for Early Retirement Window Plan.

 

47



--------------------------------------------------------------------------------



 



3. Medical Plan — Effective February 1, 2009, a comprehensive Preferred Provider
Organization (PPO) medical, offering both in and out of network benefits, will
become effective for all employees. Basic features of the plan are as follows:
ALTRA BASIC PLAN
SCHEDULE OF BENEFITS

          Benefit   In-Network   Out-of-Network
Annual Deductible
  $500/$1,000   $1,000/$3,000
Coinsurance
  80%/20%   60%/40%
Out of Pocket Maximum
  $2,000/$4,000   $4,000/$8,000
Lifetime Maximum
  Unlimited   Unlimited
Office Visit Copayments
       
Primary Care Physician
  $15 per visit   N/A
Specialist
  $30 per visit   N/A
Inpatient Hospital Services
       
Inpatient Care
  20% after deductible   40% after deductible
Surgery & Anesthesia
  20% after deductible   40% after deductible
Physicians Services
  20% after deductible   40% after deductible
X-ray & Lab Services
  20% after deductible   40% after deductible
Outpatient Services
       
Outpatient Surgery
  20% after deductible   40% after deductible
Maternity Services
       
Hospital Services
  20% after deductible   40% after deductible
Prenatal-Postpartum
  Office Visit Copay $15 or $30   40% after deductible
Mental Health/Substance Abuse
       
Inpatient
  20% after deductible
As many days as medically necessary.   40% after deductible
Outpatient
  Office Visit Copay $15 or $30   40% after deductible
Emergency Room
  $250 Copay
*(waived if admitted)   40% after deductible
Medical Services
       
Office Visits
  Office Visit Copay $15 or $30   40% after deductible
Gynecological Visits
  Office Visit Copay $15 or $30   40% after deductible
Specialist Visit
  $30 Copay   40% after deductible
Well Child (Immunizations)
  Office Visit Copay $15 or $30   40% after deductible
Annual Physical
  Office Visit Copay $15 or $30   40% after deductible
X-ray & Lab
  20% after deductible   40% after deductible
Allergy Tests & Treatment
  Office Visit Copay $15 or $30   40% after deductible

 

48



--------------------------------------------------------------------------------



 



          Benefit   In-Network   Out-of-Network
Prescription Drug
       
Generic (Mandatory)
  $10 Copay    
Brand
  $25 Copay    
Non-Formulary
  $40 Copay    
Mail Order (Mandatory for maintenance medications)
  90-day supply, $20, $50, $80    
90 Day Retail
  Not Available    
Vision Care
        Eye Exam   $60 — allowance per plan year, in or out of network Eyewear  
$100 allowance per plan year
Other Services
       
Skilled Nursing Facility
  20% after deductible   40% after deductible
Home Health Care
  20% after deductible   40% after deductible
Durable Medical Equipment
  No Copay, no deductible   40% after deductible
Chiropractic Services, $500 Maximum
  $30 Copay   40% after deductible

This is a summary of some of the basic features of your health care plan. For a
complete listing of benefits, exclusions and limitations please refer to your
plan booklet.

          Weekly Medical Plan Contribution       2/1/2009  
Single
  $ 40.12  
Employee & Spouse
  $ 75.04  
Employee & Child(ren)
  $ 71.76  
Family
  $ 104.63  

On an annual basis, if an additional plan is made available to non-bargaining
unit employees, this plan will be made available to bargaining unit employees
subject to bargaining with the union.
Contributions will be set at the lesser of 30% of the actual premium or a
guaranteed maximum as stated in the medical and dental charts.
The Company and Union, by mutual agreement, may change health benefit plans to
an equivalent coverage lower cost plan. Employee contributions will be 25% of
the premium.

 

49



--------------------------------------------------------------------------------



 



4. Dental Plan
Dental benefits are provided based on the schedule below:

         
Annual Deductible:
    $25/$75  
Benefit Type:
       
Preventive ($0 Ded.)
    100%  
Basic
    80%*  
Major
    50%*  
Orthodontic Benefit ($0 Ded.)
    50%*  
Maximum Annual Benefit
    $1,000 per person
Orthodontic Lifetime
     
Maximum
    $1,500 per person

      *   DeltaPreferred and DeltaPremier dentists will accept Delta Dental’s
payment, plus any required employee coinsurance and any applicable deductible as
payment in full. These dentists will file your claims for you. If you go to a
non-network dentist, payment will be made directly to you unless you assign
benefits to the dentist. Delta Dental will pay the lower of usual, reasonable,
and customary as determined by the Plan of the state in which services are
rendered or the fee the dentist bills for covered services. You will be
responsible for paying the difference between the non-participating dentist’s
charge and Delta Dental’s payment.

          Weekly Dental Plan Contribution       2/1/2009  
Single
  $ 2.05  
Couple
  $ 3.47  
Family
  $ 5.93  

The dental program shall not be subject to the insurance continuation provisions
of Paragraph 14 of this Agreement, nor shall this program be provided for future
retirees.
5. Hearing aids and the associated examination will be self-funded at 50/50 to a
maximum Company payment of $2,500 every three (3) years. Eligible dependents are
covered.
6. Life Insurance and AD & D
(a) Employees with life insurance and AD & D coverage shall have the right, at
their option, to increase both coverages equally through payroll deduction, at
their own expense, in $1,000 increments, at $.44/month per $1000, up to a
maximum of $60,000 life insurance coverage and $60,000 AD & D coverage. Coverage
shall be on a monthly basis. Employees may initiate, increase, or decrease such
additional coverages during the two (2) week open enrollment of each year and
may terminate at any time upon thirty (30) days written notice.
(b) Employees with dependent life insurance coverage shall have the right, at
their option, to increase the coverage through payroll deduction, at their own
expense at the rates listed below. The additional $14,000 spouse/$6,000
dependent insurance coverage shall be paid on a monthly basis through payroll
deduction. Employees may initiate, increase, or decrease such additional
coverages during the two (2) week open enrollment of each year and may terminate
at any time upon thirty (30) days written notice.

 

50



--------------------------------------------------------------------------------



 



              Cost       Per Family   Age of Employee   Per Month  
Less than 30
  $ 1.50  
Age 30-34
  $ 1.60  
Age 35-39
  $ 1.90  
Age 40-44
  $ 2.60  
Age 45-49
  $ 3.80  
Age 50-54
  $ 5.60  
Age 55-59
  $ 8.40  
Age 60-64
  $ 12.20  
Age 65-69
  $ 18.70  

Cost of Benefits
7. The cost of the benefits under the Program shall be paid by the Company,
except as provided below in this Paragraph 7 and 10 hereof:
(a) Any employee on layoff who elects to continue basic life insurance after the
last month of layoff for which such life insurance is continued without
contribution by him will be required to pay $.44 per month (or the applicable
group premium rate at the time of the layoff) per $1,000 of basic life insurance
for each month as to which he is eligible in order to continue such insurance.
(b) The amounts required to be paid for benefits provided under law in excess of
basic Program benefits shall be paid entirely by the Employees.
Participation by Employees
8. Each employee shall be a participant in the Program and the amount, if any,
which he shall be required to contribute to the cost thereof, shall be deducted
by the Company from his pay. Each Employee shall furnish to the Company any such
written authorization or assignment (in a form agreed to by the Company and the
Union) as shall be necessary to authorize the deduction from his pay of the
amount of any contributions.
Changing selection during plan year is possible only if you have a change in
your family situation. This would include:

  •   The birth or adoption of a child.     •   Marriage or divorce.     •  
Death of your spouse or other dependent.     •   Significant change in employee
or spousal health coverage attributable to the spouse’s employment.     •  
Employee or spousal employment status change.

Other major changes may be considered, depending on the circumstances.

 

51



--------------------------------------------------------------------------------



 



Requirements of Law
9. It is intended that the provisions for the insurance benefits which shall be
included in the Program shall comply with and be in substitution for the
provisions for similar benefits which are or shall be made by any applicable law
or laws. Where, by agreement, certain basic benefits under the Program are
provided under law rather than under the Program, the Company will pay the
amount required to be paid therefore, including any employee contribution
required by law on account of such benefits. The Company shall, after
consultation with the Union, reduce the benefits of the Program to the extent
that benefits provided under any law would otherwise duplicate any of the
Program benefits.
Effective January 30, 2005, active and retired employees and their dependents,
who are 65 years or older and who are entitled to Medicare, will not be
reimbursed for the Part B monthly premium, if they are paying such premium under
the Medicare Program. In addition, the Company will not reimburse the monthly
Part B premium for disability retirees retiring on or after January 30, 2005 if
they are paying such premium under the Medicare program.
Additional and Alternate Benefits
10. The Program shall be in substitution for any and all insurance benefits or
payments to or on behalf of Employees for death, sickness or accident,
hospitalization, medical or surgical service provided by the Company in whole,
or in part, except as the Company and the Union have agreed or may agree in
writing.
Administration of the Program
11. The Program shall be administered by the Company or through arrangements
provided by it. Except as may otherwise be provided in this Agreement, the
Company will arrange to have the hospitalization and physicians’ services
benefits under the Program provided through contracts with carriers selected by
the Company, which contracts, respectively, shall be consistent with this
Agreement and shall provide benefits in the amounts listed in Appendix E.
Sickness and accident benefits and life insurance shall be provided by such
method and through such carriers, if any, as the Company in its sole discretion
shall determine.
All benefits except life insurance, accidental death and dismemberment and
weekly income benefits shall be paid directly to the provider of the service for
which benefits are payable.
Administration of Sickness and Accident Benefits
12. The payment of sickness and accident benefits is an obligation of the
Company, but the Agreement with the Union permits the Company to provide the
payment through a policy with an insurance company. The Company performs
important administrative functions in connection with the handling of claims,
including the issuance of benefit checks. In the typical case, such handling is
routine and a claim is paid within two weeks after it is received by the
Company. The Company is authorized to make benefit payments on claims without
prior approval of the insurance company when Company personnel engaged in claims
work determine the claim meets the standards established by the insurance
company for Company approval. If you have a claim which does not meet these
standards it is referred to the insurance company for decision and you are
notified of such action within two weeks after the claim is received by the
Company. In reaching its decision, the insurance company may take reasonable
steps to investigate the medical and other factual aspects of the claim.

 

52



--------------------------------------------------------------------------------



 



Life Insurance for Disability Retirees
13. An employee who shall retire on or after January 30, 2005 under the
disability provisions of the Company Pension Plan at or after age 57 and prior
to age 62 will have his life insurance (in the full amount set forth in
Appendix E) continued until age 62 at which time it will be reduced to
$5,000.00.
An employee who shall retire under the disability provisions of the Company
Pension Plan prior to age 57 will receive in equal monthly installments over a
five year period the full face value of his life insurance benefit then in
effect. If death occurs before the full face value has been paid, his
beneficiary will be paid the difference between said full face value and the
amount already paid.
At the time an employee in any of the above categories leaves the employment of
the Company, Accidental Death & Dismemberment coverage will cease.
BENEFIT CONTINUATION CLAUSE FOR EARLY RETIREMENT WINDOW PLAN
The Company and the Union have agreed to an early retirement window plan which
shall be available to designated employees who notify the Company of their
election to retire by August 1, 2006 and retire before December 31, 2006.
Employees who retire in accordance with the above-described early retirement
window plan (“early retirees”), and employees who have retired between
December 1, 2004 and May 5, 2006, shall be eligible for continued coverage under
the Company’s medical and retiree life insurance plans until they reach age 65.
Early retirees who elect continued coverage shall make the same contributions
and receive the same medical benefits as active employees. Early retirees shall
be eligible for single, couple or family coverage, subject to the applicable
contribution. Contributions to the cost of insurance shall be made by the
retiree by sending in a monthly check to the Company by the 1st of each month.
Early retirees between the ages of 57 and 65, who elect single, couple or family
coverage under the medical plan, shall have their medical coverage continued
until such a time they are qualified for Medicare or Medicaid or in the case of
children until they no longer qualify because of age, disability, marriage, etc.
Early retirees shall be subject to the same plan terms and rules as active
employees, including but not limited to dates for changing coverage,
contributions, exclusions, co-pays, deductibles, benefits, limits on benefits,
etc. Such terms and rules may be amended, subject only to the Company’s duty to
negotiate with the Union over changes in benefits affecting active employees. If
any amendments are made to the terms affecting active employees, early retirees
will be subject to the same amendments as active employees. In the event
coverage for active employees is terminated, coverage for early retirees shall
also be terminated.

 

53



--------------------------------------------------------------------------------



 



For purposes of COBRA coverage, retirement shall be treated as a qualifying
event and the maximum period for COBRA coverage shall be measured from the date
of retirement.
This clause shall survive expiration of the collective bargaining agreement.
This clause shall be binding on the Company and its successors.
RETIREMENT OPTION 1.
SPECIAL RETIREMENT PROGRAM

  •   Employees age 57+ with 30 years of service as of December 31, 2006

  •   Must elect to retire by August 1, 2006     •   Still eligible for $2,000
ratification payment     •   Retiree healthcare benefits remain intact. Retiree
healthcare available at applicable (currently 25%, 30% effective 1/1/2007)
active employee contribution rate, OR a one-time $13,000 cash payment in lieu of
healthcare benefits.     •   Lump sum pension payment option is available.

  •   Retiree healthcare assurance letter provided.     •   Warner Electric
management will determine last day worked, which will be prior to 12/31/2006 or
a later date by mutual agreement.

RETIREMENT OPTION 2.
EARLY RETIREMENT PROGRAM

  •   Employees age 57+ with 5 years of service as of December 31, 2006

  •   Must elect to retire by August 1, 2006     •   Still eligible for $2,000
ratification payment     •   $13,000 cash payment     •   Retiree healthcare and
retiree life insurance is no longer available.     •   Plan does not allow a
lump sum pension payment for employees with less than 30 years of service.

  •   Warner Electric management will determine last day worked, which will be
prior to 12/31/2006 or a later date by mutual agreement.

Extension of Benefits
14. If an employee shall be absent from the service of the Company for a period
not to exceed thirty (30) months, due to non-occupational disability (validated
by doctor’s certificate) the insurance program shall be kept in effect for such
employees during such thirty (30) month’s period only. In cases of absence due
to occupational disability, the insurance program shall be kept in effect for up
to five (5) years.

 

54



--------------------------------------------------------------------------------



 



In cases of layoff of employees with less than two (2) years of seniority, the
group insurance program shall cease on the last day worked except that such
employee shall have the conversion privileges provided for in the master
insurance policy. In cases of layoff of employees with two (2) or more years of
seniority, sickness and accident benefit coverage will cease on the last day
worked; life insurance, hospitalization benefits, and surgical benefits shall be
kept in effect for two (2) months after the end of the month in which the
employee last worked; life insurance may be continued thereafter for a period of
an additional twelve (12) months by paying the required premiums in advance to
the Company in the amount specified in Paragraph 4 (a) above.
In cases where an active employee dies with five (5) but less than ten
(10) years of seniority with dependent coverage in effect at the time of death,
the dependent coverage (hospital, surgical, medical, dental and drug only) will
be continued for the dependents during the month of death and the following six
months assuming continued payment of the monthly premium contribution provided
for in the group insurance program. This extension shall be the month of death
and the twelve following months in the case of an active employee who dies with
ten (10) or more years of seniority and with dependent coverage in effect at the
time of death.
Extent of Company Obligation
15. The failure of any carrier to provide for benefits under the Program shall
not result in any liability to the Company, nor shall such failure be considered
a breach by the Company of any of the obligations which it has undertaken by
this or any other agreement with the Union. In the event of any such failure,
the Company and the Union shall immediately take action to provide substitute
coverage in accordance with the provisions of this Agreement. Differences
between claimants and the insurance carrier or their agents shall not be subject
to the grievance procedure provided in the Basic Agreement. In the event of a
disputed claim the Company will assist in communicating with the insurance
carrier to assure compliance with the Master Insurance Contract.
Insurance Reports
16. The Union shall be furnished, upon request, an annual report regarding the
Program. From time to time during the term of this Agreement, the Union shall be
furnished such additional information as shall be reasonably required for the
purpose of enabling it to be properly informed concerning the operation of the
Program. Any accounting under the Program shall make no distinction between the
experience with respect to Employees and other employees who may be covered,
except that experience of employees who participate in the Program on a
different basis or are entitled to different benefits from those provided for
employees represented by the Union shall be included in such accounting only to
the extent that the Company and the Union agree to such inclusion. The Company
will continue the present arrangements under which it undertakes the keeping of
insurance records of individual employees, the completion of individual
employees’ certificates, the recording of changes in insurance classifications
and a major portion of the investigation and payment of claim. The cost to the
Company of performing such work will not, for any accounting under the Program,
be deemed to be a cost of the Program.

 

55



--------------------------------------------------------------------------------



 



Term of Agreement
The Insurance Agreement dated February 1, 2009 shall remain in effect through
March 28, 2010. This Agreement shall become effective as of February 1, 2009 and
shall remain in effect until March 28, 2010 in accordance with the Basic
Agreement.

 

56